EXHIBIT 10.1
REVOLVING CREDIT AGREEMENT
dated as of September 14, 2011
among
CONAGRA FOODS, INC.,
The Banks That Have Signed This Agreement,
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
BANK OF AMERICA, N.A., as Syndication Agent,
BNP PARIBAS,
WELLS FARGO BANK, N.A., and
THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agents, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Documentation Agent
 
J.P. MORGAN SECURITIES LLC,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
 
       
2. TERMS
    11  
 
       
2.1. Syndicated Loans
    11  
2.1.1. Commitment to Make Syndicated Loans
    11  
2.1.2. Revolving Credit
    12  
2.1.3. Payments
    12  
2.1.4. Syndicated Notes
    12  
2.2. Syndicated Loan Borrowings
    12  
2.2.1. Company Notice
    12  
2.2.2. Funding
    12  
2.3. Bank Records of Loans and Payments
    12  
2.4. Fees, Removal of Banks and Changes of Commitments
    12  
2.4.1. Facility Fee
    12  
2.4.2. Banks
    13  
2.4.3. Commitments
    14  
2.4.4. Consents
    14  
2.4.5. Notice
    14  
2.5. Determination of Applicable Margin and Applicable Facility Fee Rate
    14  
2.6. Interest Rates and Selection of Eurodollar Rates
    15  
2.7. Restrictions on Syndicated Loans, Interest Periods and Conversion
    16  
2.8. Interest Basis and Payment Dates
    16  
2.9. Payments
    16  
2.9.1. Payment to Administrative Agent
    16  
2.9.2. Application of Payments
    17  
2.9.3. Payment to Banks
    17  
2.9.4. Extension for Business Day
    17  
2.10. Applicable Lending Installations
    17  
2.11. Payment or Failure to Pay or Borrow on Certain Dates
    17  
2.12. Taxes
    17  
2.12.1. Certification
    18  
2.12.2. Change of Law; Defaulting Lender
    18  
2.12.3. Withholding of Taxes; Gross-Up
    19  
2.12.4. Company Indemnity
    19  
2.12.5. Notice to Company
    19  
2.12.6. Notice of Withholding
    20  
2.12.7. Timely Payment
    20  
2.12.8. Mitigation
    20  
2.12.9. Bank Indemnity
    21  
2.12.10. Treatment of Certain Refunds
    21  
2.13. Increased Costs
    21  
2.13.1. Change of Law
    21  

i



--------------------------------------------------------------------------------



 



              Page  
2.13.2. Notice
    23  
2.14. Availability of Interest Rate
    23  
2.15. Bank Certificates; Survival of Indemnity
    23  
2.16. Telephonic Notices
    23  
2.17. Mitigation of Additional Costs or Adverse Circumstances
    24  
2.18. Extension of Termination Date
    24  
2.19. Pro Rata Treatment
    25  
2.19.1. Borrowings, Fees, Etc
    25  
2.19.2. Payment of Principal and Interest
    25  
2.19.3. Application of Insufficient Payments
    25  
2.20. Non-Receipt of Funds by the Administrative Agent
    25  
2.21. Illegality
    26  
2.22. Bid Option
    26  
2.22.1. Bid Option; Repayment and Effect of Bid Absolute Rate Loans
    26  
2.22.2. Bid Quote Request
    27  
2.22.3. Invitation for Bid Quotes
    27  
2.22.4. Submission and Contents of Bid Quotes
    27  
2.22.5. Notice to the Company
    29  
2.22.6. Acceptance and Notice by the Company
    29  
2.22.7. Allocation by the Administrative Agent
    29  
2.23. Increase of Commitments
    30  
2.24. Defaulting Lenders
    31  
2.25. Letters of Credit
    33  
 
       
3. PREPAYMENT
    36  
 
       
3.1. Generally
    36  
 
       
4. REPRESENTATIONS AND WARRANTIES
    37  
 
       
4.1. Corporate Existence and Standing
    37  
4.2. Authorization and Validity
    37  
4.3. Compliance with Laws and Contracts
    37  
4.4. Financial Statements
    37  
4.4.1. Audited
    37  
4.4.2. No Material Adverse Change
    37  
4.5. Taxes
    38  
4.6. Litigation
    38  
4.7. Employee Retirement Income Security Act of 1974
    38  
4.8. Defaults
    38  
4.9. Accuracy of Information
    38  
4.10. Regulation U
    38  
4.11. Legal Authority
    38  
4.12. Investment Company Status
    39  

ii



--------------------------------------------------------------------------------



 



              Page  
5. AFFIRMATIVE COVENANTS
    39  
 
       
5.1. Financial Statements, Reports, Returns and Other Financial Data
    39  
5.1.1. Quarterly Financial Statements
    39  
5.1.2. Annual Financial Statements
    39  
5.1.3. Stockholder and Governmental Reports
    39  
5.2. Officer’s Certificate
    40  
5.3. Sale and Lease-Back
    40  
 
       
6. NEGATIVE COVENANTS
    40  
 
       
6.1. Funded Debt
    40  
6.2. Consolidation, Merger, Sale or Conveyance
    40  
6.3. Fixed Charge Coverage
    41  
6.4. Liens
    41  
 
       
7. EVENTS OF DEFAULT AND REMEDIES
    41  
 
       
7.1. Events of Default
    41  
7.1.1. Failure to Pay Principal of Notes
    42  
7.1.2. Failure to Pay Interest on Notes or Fees
    42  
7.1.3. Default Under Other Obligations
    42  
7.1.4. Breach of Representation
    42  
7.1.5. Failure to Perform Negative Covenants
    42  
7.1.6. Failure to Perform Other Terms and Conditions
    42  
7.1.7. Assignment For Benefit of Creditors and Insolvency
    42  
7.1.8. Order for Relief
    42  
7.1.9. Voluntary Receiver or Bankruptcy
    42  
7.1.10. Involuntary Receiver or Bankruptcy
    43  
7.1.11. Involuntary Order for Relief
    43  
7.1.12. Unsatisfied Judgment
    43  
7.2. Rights and Duties After Default
    43  
7.2.1. Acceleration
    43  
7.2.2. Interest Rate After Acceleration
    43  
 
       
8. WAIVERS, AMENDMENTS AND REMEDIES
    43  
 
       
8.1. Waivers and Remedies
    43  
8.2. Amendments
    44  
 
       
9. CONDITIONS PRECEDENT TO CLOSING
    44  
 
       
10. GENERAL PROVISIONS
    46  
 
       
10.1. Benefit of Agreement
    46  
10.1.1. Assignments
    46  
10.1.2. [Intentionally Omitted]
    47  
10.1.3. Effect of Assignments
    47  

iii



--------------------------------------------------------------------------------



 



              Page  
10.1.4. Participations
    47  
10.1.5. General Restrictions
    48  
10.1.6. Federal Reserve Bank
    49  
10.2. Survival of Representations
    49  
10.3. Governmental Regulation
    49  
10.4. Taxes
    49  
10.5. Choice of Law; Jurisdiction
    49  
10.6. Headings
    49  
10.7. Entire Agreement
    49  
10.8. Several Obligations
    49  
10.9. Expenses
    50  
10.10. [Intentionally Omitted]
    50  
10.11. Severability
    50  
10.12. Accounting
    50  
10.13. Confidentiality
    50  
10.14. USA PATRIOT Act
    51  
 
       
11. THE AGENTS
    51  
 
       
11.1. Appointment and Powers
    51  
11.2. Powers
    51  
11.3. General Immunity
    51  
11.4. No Responsibility for Loans, Recitals, Etc
    52  
11.5. Right to Indemnity
    52  
11.6. Action on Instructions of Banks
    52  
11.7. Employment of Agents and Counsel
    52  
11.8. Reliance on Documents; Counsel
    52  
11.9. May Treat Payee as Owner
    52  
11.10. Administrative Agent’s Reimbursement
    52  
11.11. Rights as a Bank
    53  
11.12. Bank Credit Decision
    53  
11.13. Resignation of Administrative Agent
    53  
11.14. Syndication Agent, Documentation Agents and Co-Documentation Agent
    54  
 
       
12. SETOFF
    54  
 
       
13. NOTICES
    54  
 
       
13.1. Giving Notice
    54  
 
       
14. COUNTERPARTS
    54  

iv



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

         
SCHEDULE 1
  -   Banks, Commitments and Notice Information
 
       
EXHIBIT A
  -   Form of Note
 
       
EXHIBIT B
  -   Sample Confirmation Letter
 
       
EXHIBIT C
  -   Form of Section 2.12 Certificate
 
       
EXHIBIT D
  -   Form of Opinion of Counsel for the Company
 
       
EXHIBIT E
  -   Form of Bid Note
 
       
EXHIBIT F
  -   Form of Bid Quote
 
       
EXHIBIT G
  -   Form of Bid Quote Request
 
       
EXHIBIT H
  -   Form of Invitation for Bid Quotes
 
       
EXHIBIT I
  -   Form of Request for Extension
 
       
EXHIBIT J
  -   Form of Acceptance of Request for Extension
 
       
EXHIBIT K
  -   Form of Consent to Additional or Increasing Bank
 
       
EXHIBIT L
  -   Form of Assignment and Assumption

v



--------------------------------------------------------------------------------



 



CONAGRA FOODS, INC.
REVOLVING CREDIT AGREEMENT
Dated as of September 14, 2011
          This Revolving Credit Agreement (as the same may be amended,
supplemented or otherwise modified from time to time hereafter, the “Agreement”)
is entered into by and among ConAgra Foods, Inc., a Delaware corporation (the
“Company”), the banks that have signed this Agreement (the “Banks”), JPMorgan
Chase Bank, N.A. (“JPMCB”), as administrative agent for such banks (the
“Administrative Agent”), Bank of America, N.A. (“BofA”), as syndication agent
(the “Syndication Agent”), BNP Paribas, Wells Fargo Bank, N.A. and The Royal
Bank of Scotland plc, as Documentation Agents, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as co-documentation agent (the “Co-Documentation Agent”) and J.P. Morgan
Securities LLC (“JPMorgan”) and Merrill Lynch, Pierce, Fenner & Smith,
Incorporated (“MLPFS”), as joint lead arrangers and joint bookrunners (the
“Arrangers”).
          WHEREAS, the Company wishes to obtain certain revolving financing from
the Banks;
          WHEREAS, the Banks are willing to extend revolving financing to the
Company on the terms and conditions set forth herein;
          NOW THEREFORE, the Company, the Banks, the Administrative Agent and
the Syndication Agent agree as follows:
1. DEFINITIONS.
          As used in this Agreement,
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Banks pursuant to Section 11, and not
in its individual capacity as a Bank, together with its successors and permitted
assigns.
          “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, the Company. A
Person shall be deemed to control a corporation if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise.
          “Aggregate Revolving Exposure” means, at any time, the aggregate
Revolving Exposures of all of the Banks.
          “Agreement” means this Revolving Credit Agreement, as it may be
amended or modified from time to time.

 



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” means, with respect to any Alternate Base Rate
Loan, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the sum of (a) for any day, the greatest of (i) the Prime
Rate, (ii) the Federal Funds Rate in effect from time to time plus 1/2% per
annum, and (iii) the one-month Eurodollar Rate (excluding the Applicable Margin)
for such day plus 1.00%; provided, that for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the rate appearing on the Reuters
Screen LIBOR01 Page (or on any successor or substitute page) at approximately
11:00 a.m. London time on the applicable day (without any rounding) plus (b) the
Applicable Margin.
          “Alternate Base Rate Loan” means that portion of any Loan at the time
the Alternate Base Rate is applicable thereto.
          “Applicable Facility Fee Rate” has the meaning given thereto in
Section 2.5 hereof.
          “Applicable Lending Installation” means any office or branch of any
Bank or the Administrative Agent.
          “Applicable Margin” has the meaning given thereto in Section 2.5
hereof.
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an
entity or an Affiliate of an entity that administers or manages a Bank.
          “Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith, Incorporated in their capacities as joint lead arrangers
and joint bookrunners.
          “Authorized Officer” means any of the Chief Executive Officer, the
Chief Financial Officer, the Controller, the Treasurer, any Assistant Treasurer
or any other employee of the Company who is designated in writing to the Banks
by any of the foregoing and who holds a substantially similar office to any of
the foregoing.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a governmental authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

2



--------------------------------------------------------------------------------



 



          “Banks” means the banks listed on Schedule 1 hereto and any Person
that becomes a Bank pursuant to this Agreement and their respective successors
and permitted assigns.
          “Base Eurodollar Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. If such rate is not available at
such time for any reason, then the “Base Eurodollar Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
          “Bid Absolute Rate” means, with respect to a Bid Absolute Rate Loan
made by a relevant Bank for the relevant Bid Interest Period, the rate of
interest per annum (rounded to the nearest 1/100th of 1%) offered by such Bank
and accepted by the Company pursuant to Section 2.22.6.
          “Bid Absolute Rate Loan” means that portion of any Loan at the time
the Bid Absolute Rate is applicable thereto.
          “Bid Interest Period” means, with respect to a Bid Absolute Rate Loan,
a period of not less than 30 and not more than 270 days commencing on a Business
Day selected by the Company in the relevant Bid Quote Request pursuant to
Section 2.22.2. If such Bid Interest Period would end on a day which is not a
Business Day, such Bid Interest Period shall end on the next succeeding Business
Day.
          “Bid Note” means a promissory note in substantially the form of
Exhibit E hereto, with appropriate insertions, duly executed and delivered to
the Administrative Agent by the Company and payable to the order of a Bank,
including any amendment, modification, renewal or replacement of such promissory
note.
          “Bid Quote” means a Bid Quote substantially in the form of Exhibit F
hereto completed and delivered by a Bank to the Administrative Agent pursuant to
Section 2.22.4.
          “Bid Quote Request” means a Bid Quote Request substantially in the
form of Exhibit G hereto completed and delivered by the Company to the
Administrative Agent pursuant to Section 2.22.2.
          “Bid Rate Auction” means a solicitation of Bid Quotes pursuant to
Section 2.22.

3



--------------------------------------------------------------------------------



 



          “Board” means the Board of Governors of the Federal Reserve Systems of
the United States.
          “Borrowing” means Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
          “Borrowing Notice” means a written, telex, telecopy or telephonic
notice by the Company to the Administrative Agent specifying (i) the Effective
Date of making a Syndicated Loan, (ii) the amounts of, and Rate Option(s)
applicable to, the Syndicated Loans requested and (iii) the duration of the
Eurodollar Interest Period applicable to each Eurodollar Loan requested.
          “Business Day” means (i) with respect to borrowing, payment or rate
selection of Eurodollar Loans, a day on which banks are open for business in New
York and Omaha and on which dealings in U.S. Dollars are carried on in the
London interbank market and (ii) for any other reason, including with respect to
borrowing, payment or rate selection of Alternate Base Rate Loans and Bid
Absolute Rate Loans or with respect to a reduction of the Commitments, a day on
which banks are open for business in New York and Omaha.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commercial LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding commercial Letters of Credit plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Company. The
Commercial LC Exposure of any Bank at any time shall be its Pro Rata share of
the aggregate Commercial LC Exposure at such time.
          “Commitments” means the aggregate of the amounts set forth opposite
each Bank’s name on Schedule 1 hereto, as such amounts are reduced or increased
from time to time pursuant to this Agreement, including Section 2.4, 2.12.2,
2.17, 2.21, 2.23 or 7.2, and “Commitment” means any one amount set forth
opposite each Bank’s name on Schedule 1 as so reduced or increased.
          “Company” means ConAgra Foods, Inc., a Delaware corporation, together
with its successors and permitted assigns.
          “Consolidated Capital Base” means the sum of (i) Consolidated Funded
Debt, plus (ii) consolidated deferred taxes of the Company and its Subsidiaries,
plus (iii) consolidated stockholders’ equity of the Company and its
Subsidiaries, all determined on a consolidated basis in accordance with
Generally Accepted Accounting Principles; provided, however, that in determining
consolidated stockholders’ equity, any contra account of up to $350,000,000
established for purposes of an employee stock ownership plan or the Company’s
Employee Equity Fund (EEF) or the like shall be disregarded and shall not be
considered a reduction of stockholders’ equity.
          “Consolidated Funded Debt” means the sum of (i) any obligation for
borrowed money, which under Generally Accepted Accounting Principles as of the
date hereof would be shown on the consolidated balance sheet of the Company and
its Subsidiaries as a non-current liability plus (ii) an amount equal to 60% of
the principal amount payable by the Company or

4



--------------------------------------------------------------------------------



 



any Subsidiary pursuant to any guaranty by the Company or any Subsidiary of
“Third Party Debt” upon the happening of every contingency to the enforcement of
such guaranty. For purposes hereof, “Third Party Debt” shall mean debt of any
Person (other than the Company or any Subsidiary) for borrowed money that
(i) pursuant to Generally Accepted Accounting Principles as of the date hereof,
would be classified as a non-current liability, and (ii) the repayment of which
is guaranteed by the Company or any Subsidiary.
          “Credit Party” means the Administrative Agent, any Issuing Bank or any
other Bank.
          “Defaulting Lender” means any Bank that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, (b) has notified the Company or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by a Credit Party or the Company,
acting in good faith, to provide a certification in writing from an authorized
officer of such Person that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Bank shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Person’s receipt of such written
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
          “Documentation Agents” means BNP Paribas, Wells Fargo Bank, N.A. and
The Royal Bank of Scotland plc in their capacity as Documentation Agents for the
Banks pursuant to this Agreement.
          “Effective Date” means any Business Day designated by the Company in a
Borrowing Notice, Bid Quote Request, Rate Selection Notice or Prepayment Notice
as the date such borrowing, rate selection or prepayment, as the case may be,
shall become effective.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Eurodollar Rate.
          “Eurodollar Interest Period” means, with respect to a Eurodollar Loan,
a period of 1, 2, 3 or 6 months (or 9 or 12 months if all of the Banks agree
that such periods are available to them) commencing on a Business Day and
selected by the Company in its Borrowing Notice or Rate Selection Notice. If any
Eurodollar Interest Period would otherwise end on a day which is not a Business
Day, such Eurodollar Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
month such Eurodollar Interest Period shall end on the immediately preceding
Business Day.
          “Eurodollar Loan” means that portion of any Syndicated Loan at the
time the Eurodollar Rate is applicable thereto.

5



--------------------------------------------------------------------------------



 



          “Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the sum of (i) (a) the Base Eurodollar Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus (ii) the
Applicable Margin.
          “Event of Default” shall mean any of the events specified in
Section 7, provided that there has been satisfied any requirement in connection
with such event for the giving of notice, or the lapse of time, or the happening
of any further condition, event or act.
          “Extraordinary Item” means extraordinary items and cumulative effect
of changes in accounting principles that are non-cash as those items are
accounted for pursuant to Generally Accepted Accounting Principles, and in
addition, any other non-recurring and/or non-operating charges or credits up to
a maximum amount from May 29, 2011 to the Termination Date of 20% of the
Company’s consolidated stockholders’ equity as of the quarter ended immediately
preceding the last to occur of such charge or credit.
          “Facility Fee” has the meaning set forth in Section 2.4.1 herein.
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement, and any regulations or official interpretations thereof.
          “Federal Funds Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
          “Fitch” means Fitch Ratings Ltd., together with its successors and
assigns.
          “Fixed Charges” means, for any period, on a consolidated basis for the
Company and its Subsidiaries, net interest expense plus non-cancelable lease
rental payments payable during such period.
          “Fixed Rate” means a rate per annum equal to either the Bid Absolute
Rate or the Eurodollar Rate.
          “Fixed Rate Loan” means a Eurodollar Loan or a Bid Absolute Rate Loan.
          “Generally Accepted Accounting Principles” means generally accepted
accounting principles in effect from time to time; provided that, if after the
date hereof there occurs any change in Generally Accepted Accounting Principles
or in the application thereof on the operation of any provision hereof and the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of such change in Generally
Accepted Accounting Principles or in the application thereof, regardless of
whether any such notice is given before or after such change in Generally
Accepted Accounting

6



--------------------------------------------------------------------------------



 



Principles or in the application thereof, then such provision shall be
interpreted on the basis of Generally Accepted Accounting Principles as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
          “Indenture” means that certain Indenture dated as of October 8, 1990
between the Company and The Chase Manhattan Bank (k/n/a JPMorgan Chase Bank,
N.A.), as trustee, as in effect on the date hereof.
          “Interest Period” means a Bid Interest Period or a Eurodollar Interest
Period.
          “Invitation for Bid Quotes” means an Invitation for Bid Quotes
substantially in the form of Exhibit H hereto completed and delivered by the
Administrative Agent to the Banks in accordance with Section 2.22.3.
          “Issuing Bank” means (i) JPMorgan Chase Bank, N.A., in its capacity as
the issuer of Letters of Credit hereunder, and (ii) each other Bank that agrees
to act as an Issuing Bank hereunder and that is approved by the Company and the
Administrative Agent, in each case together with its successors in such capacity
as provided in Section 2.25(i). Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
          “JPMCB” means JPMorgan Chase Bank, N.A., in its individual capacity,
together with its successors and permitted assigns.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.25(j).
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of the Commercial LC
Exposure and the Standby LC Exposure. The LC Exposure of any Bank at any time
shall be its Pro Rata share of the aggregate LC Exposure.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Lien” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any agreement to give any of the
foregoing), conditional sale or other title retention agreement, and any lease
in the nature of security.
          “Loan” means any loan made under this Agreement.
          “Loan Closing Date” means a Revolving Credit Loan Closing Date or a
date a Bid Absolute Rate Loan is made.

7



--------------------------------------------------------------------------------



 



          “Loan Documents” means the Agreement, any Letter of Credit
applications and the Notes.
          “Material Subsidiary” means a Subsidiary that has total assets,
determined in accordance with Generally Accepted Accounting Principles, in
excess of 20% of the Company’s total consolidated assets, determined in
accordance with Generally Accepted Accounting Principles.
          “Minimum Notice Period” means a period commencing no later than
11:00 a.m. New York City time (i) on the Effective Date of an Alternate Base
Rate borrowing or rate selection and (ii) three Business Days prior to the
Effective Date of a Eurodollar Rate borrowing, prepayment or rate selection.
          “Moody’s” means Moody’s Investors Service, Inc., together with its
successors and assigns.
          “Non-U.S. Bank” means a Bank that is not incorporated under the laws
of the United States of America or a state thereof.
          “Notes” means collectively the Syndicated Notes and the Bid Notes and
“Note” means any one of such Notes.
          “Obligations” means all unpaid principal and interest in respect of
the Loans, all LC Exposure, facility fees and all other obligations of the
Company or any Subsidiary to the Banks or to any Bank, or to the Administrative
Agent, the Issuing Banks or to any Issuing Bank, or the Syndication Agent, in
each case arising under the Loan Documents.
          “Officer’s Certificate” shall mean a certificate signed in the name of
the Company by any Authorized Officer.
          “Parent” means, with respect to any Bank, any Person as to which such
Bank is, directly or indirectly, a subsidiary.
          “Participant Register” has the meaning given thereto in
Section 10.1.4(c) hereof.
          “Person” shall mean and include an individual, a partnership, a joint
venture, a corporation, a limited liability company, a trust, an estate, an
unincorporated organization and a government, domestic or foreign, or any
department or agency or political subdivision thereof.
          “Potential Default” means an event which but for the lapse of time,
the giving of notice or the happening of any further condition, event or act
would constitute an Event of Default.
          “Prepayment Notice” means a written, telex, telecopy or telephonic
notice by the Company to the Administrative Agent pursuant to Section 3
specifying the amount of principal to be prepaid and the Effective Date of such
prepayment.

8



--------------------------------------------------------------------------------



 



          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Prior Agreement” means that certain Long-Term Revolving Credit
Agreement dated as of December 16, 2005 by and among the Company, certain
financial institutions from time to time parties thereto as Banks and JPMorgan
Chase Bank, N.A., as Administrative Agent.
          “Profit Before Taxes and Extraordinary Items” means on a consolidated
basis for any fiscal period of the Company, earnings of the Company and its
Subsidiaries (exclusive of Extraordinary Items) before provision for taxes in
respect of, or measured by, income or excess profits for such period.
          “Pro Rata” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment. If the Commitments have
terminated or expired, Pro Rata shall be determined based upon the Commitments
most recently in effect, giving effect to any assignments; provided, that, in
accordance with and subject to Section 2.24, when a Defaulting Lender exists,
such Defaulting Lender’s Commitment shall be excluded from any determination
hereof; provided, further, that no non-Defaulting Lender’s Commitment shall
increase as a result of such exclusion.
          “Rate Option” means the Eurodollar Rate or the Alternate Base Rate.
          “Rate Selection Notice” means a written, telex or telephonic notice by
the Company to the Administrative Agent specifying (i) the principal amount of
the outstanding Syndicated Loans that shall be governed by each Eurodollar Rate,
if any, (ii) the Eurodollar Interest Period applicable to each such Eurodollar
Loan and (iii) the Effective Date of each such Eurodollar Rate selection.
          “Register” has the meaning given thereto in Section 10.1.1(b) hereof.
          “Regulation D” means Regulation D of the Board (as modified) and shall
include any successor or other regulation or official interpretation of said
Board of Governors relating to reserve requirements applicable to member banks
of the Federal Reserve System.
          “Regulation U” means Regulation U of the Board (as modified) and shall
include any successor or other regulation or official interpretation of said
Board relating to the extension of credit by banks for the purpose of purchasing
or carrying margin stocks applicable to member banks of the Federal Reserve
System.
          “Relevant Taxes” means, with respect to any payment under this
Agreement, any tax other than (i) net income tax, a franchise tax or a branch
profits tax, in each case imposed by the United States of America, the United
Kingdom or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Bank in which its Applicable Lending Installation
is located), (ii) except in the case of an assignee pursuant to a request by the
Company under this Agreement, any withholding tax applicable to any Bank, any
Issuing Bank or the Administrative

9



--------------------------------------------------------------------------------



 



Agent on the date on which such Person becomes a party to this Agreement (or, in
the case of a Bank, designates a new Applicable Lending Installation),
(iii) taxes imposed by FATCA and (iv) taxes imposed if such Person: (a) is not
entitled, on the date on which such Person becomes a party to this Agreement, to
submit Form W-8BEN, Form W-8ECI, a certificate substantially in the form of the
Exhibit C hereto, or any other form, certificate or documentation so as to meet
its obligations to submit such form, certificate or documentation pursuant to
Section 2.12.1; (b) shall have submitted an improper form or certificate;
(c) shall have failed to submit any form, certificate or documentation which it
was required to submit pursuant to Section 2.12.1 and required or entitled to
file under applicable law (to the extent such taxes would not have been imposed
if a proper form or certificate had been submitted); or (d) shall have failed to
provide in a timely manner any notification required by Section 2.12.2.
          “Required Banks” means, at any time, Banks having Revolving Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures and unused Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article 7, and
for all purposes after the Loans become due and payable pursuant to Article 7 or
the Commitments expire or terminate, the outstanding Bid Absolute Rate Loans of
the Banks shall be included in their respective Revolving Exposures in
determining the Required Banks; provided, that no Defaulting Lender (including
its Loans and Commitments) shall be included in any determination of Required
Banks.
          “Revolving Credit Loan Closing Date” means any Business Day on which
the Administrative Agent has actually received within the applicable Minimum
Notice Period prior notice from the Company for a Syndicated Loan, specifying
such date and requesting the amount to be borrowed thereon and on which the
applicable conditions set forth in Section 9 hereof are satisfied.
          “Revolving Exposure” means, with respect to any Bank at any time, the
sum of the outstanding principal amount of such Bank’s Syndicated Loans and LC
Exposure.
          “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, together with its successors and assigns.
          “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
          “Standby LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding standby Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Company. The Standby LC
Exposure of any Bank at any time shall be its Pro Rata share of the aggregate
Standby LC Exposure.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency

10



--------------------------------------------------------------------------------



 



Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Bank under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “Subsidiary” means any Person whose accounts are consolidated with the
accounts of the Company in accordance with Generally Accepted Accounting
Principles for purposes of preparing the financial statements referred to in
Section 5.1.
          “Syndicated Loan” means a Loan made pursuant to Section 2.1.1 hereof.
          “Syndicated Note” means a promissory note in substantially the form of
Exhibit A hereto, dated the date hereof, duly executed and delivered to the
Administrative Agent by the Company and payable to the order of a Bank in the
amount of its Commitment.
          “Syndication Agent” means Bank of America, N.A., in its capacity as
syndication agent for the Banks pursuant to this Agreement.
          “Termination Date” means, subject to Section 2.18, September 14, 2016
or, with respect to any individual Bank, such earlier date, if any, on which
such Bank’s Commitment is reduced to zero or terminated pursuant to and in
accordance with this Agreement.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Eurodollar Rate or the Alternate
Base Rate.
          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.
2. TERMS.
               2.1. Syndicated Loans.
          2.1.1. Commitment to Make Syndicated Loans. Each Bank severally agrees
to make, at the option of the Company, Syndicated Loans to the Company from time
to time from the date hereof to the Termination Date on the Effective Dates
specified in Borrowing Notices received by the Administrative Agent not less
than the Minimum Notice Period prior to such Effective Date; provided, however,
the Banks shall not be obligated to make any Syndicated Loan under this
Section 2.1.1 to the extent that the sum of the outstanding principal amount of
all Syndicated Loans and all Bid Absolute Rate Loans and LC Exposures would
exceed the amount of the then applicable Commitments of all the Banks and
provided further, no Bank shall be obligated to make any Syndicated Loan to the
extent that immediately after the making of any such Syndicated Loan such Bank’s
Pro Rata share of the outstanding Syndicated Loans under this Section 2.1.1 and
outstanding LC Exposures would exceed such Bank’s Commitment. Syndicated Loans
will be made available subject to the conditions set forth in Section 9.2.

11



--------------------------------------------------------------------------------



 



          2.1.2. Revolving Credit. Subject to the terms of this Agreement, the
Company may borrow, repay and reborrow Loans prior to the Termination Date. Each
Bank’s Commitment shall expire on its Termination Date.
          2.1.3. Payments. Any Loans outstanding on a Bank’s Termination Date
shall be paid in full on such date unless prepaid prior to such date in
accordance with the terms of this Agreement.
          2.1.4. Syndicated Notes. Any Bank may request that Syndicated Loans
made by it be evidenced by a Syndicated Note. In such event, the Company shall
prepare, execute and deliver to such Bank a Syndicated Note payable to the order
of such Bank (or, if requested by such Bank, to such Bank and its registered
assigns).
               2.2. Syndicated Loan Borrowings.
          2.2.1. Company Notice. The Company shall give the Administrative Agent
(which shall promptly notify the Banks) notice (within the applicable Minimum
Notice Period) of each borrowing hereunder, stating the aggregate amount of the
Syndicated Loans requested under Section 2.1, the Effective Date of the
Syndicated Loans, the Interest Period applicable thereto, and specifying whether
such borrowing shall consist of Alternate Base Rate Loans or Eurodollar Loans
and the respective aggregate amounts of the Syndicated Loans of each type.
          2.2.2. Funding. Not later than 1:00 p.m. New York City time on the
Effective Date for each borrowing under Section 2.1, each Bank shall make
available to the Administrative Agent its Pro Rata amount of the requested
Syndicated Loans, to an account maintained by the Administrative Agent with
JPMCB, in immediately available funds, for the account of the Company; provided
that Alternate Base Rate Syndicated Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.25(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank. The amount so received by
the Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Company by depositing the same, in
immediately available funds, in an account of the Company maintained with JPMCB,
or such other account, in either case as specified in writing by an Authorized
Officer (or in such other manner as may be specified by the Company and is
reasonably acceptable to the Administrative Agent).
               2.3. Bank Records of Loans and Payments. Each Bank is hereby
authorized to record the principal amount of each Syndicated Loan made under
Section 2.1 and each repayment of any such Syndicated Loan on the schedule
attached to its Syndicated Note; however, failure to do so shall not affect the
Company’s obligations thereunder.
               2.4. Fees, Removal of Banks and Changes of Commitments.
          2.4.1. Facility Fee. (a) The Company agrees to pay to the
Administrative Agent for the account of each Bank a facility fee (the “Facility
Fee”) equal to the Applicable Facility Fee Rate on such Bank’s average daily
Commitment (without regard to usage) from the date hereof to and including the
Termination Date, payable in arrears on the first day of each March, June,
September, and December to occur during the term of this Agreement and on the
Termination Date, with the first such payment to occur on December 1, 2011.

12



--------------------------------------------------------------------------------



 



          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Bank a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans, on the average daily
amount of such Bank’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date
hereof to but excluding the later of the date on which such Bank’s Commitment
terminates and the date on which such Bank ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at such rate (not
in excess of 0.125% per annum) as agreed upon by the Company and the applicable
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) with respect to
Letters of Credit issued by such Issuing Bank, during the period from and
including the date hereof to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as such Issuing Bank’s customary and standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees shall be payable
quarterly in arrears on the first day of each March, June, September, and
December to occur during the term of this Agreement and on the Termination Date,
with the first such payment (if applicable) to occur on December 1, 2011;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 Business Days
after invoice and demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.
          2.4.2. Banks. Subject to the provisions of Section 2.4.4 and in
accordance with Section 2.23, so long as no Event of Default shall have occurred
and be continuing or would result therefrom, the Company may, from time to time
with the consent of the Administrative Agent, add additional banks as parties to
this Agreement; provided that if an executive officer of the Company knows that
a Potential Default exists at the time such bank is to be added hereto, the
Company shall provide written notice thereof to the Administrative Agent and
such bank prior to it agreeing (or declining) to become a party hereto. Unless
the Company otherwise reduces the Commitments in accordance with the terms
hereof or removes a Bank pursuant to the terms hereof, the addition of any new
bank shall increase the aggregate Commitments; provided, however, that the
aggregate Commitments shall at no time exceed $2,000,000,000 and such increase
shall comply with Sections 2.23(a), (d) and (e). Any such new bank shall execute
a consent in substantially the form attached hereto as Exhibit K, which executed
consent shall be provided by the Company to the Administrative Agent. In
addition, the Company may, from time to time, remove any Bank from Schedule 1 by
written notice to each Bank and the Administrative Agent, so long as the Company
has satisfied all Obligations (other than contingent obligations in respect of
which no claim has been made) to such removed Bank as of the effective date of
such removal. Upon such removal, the removed Bank shall no longer be deemed to
be a party to the Agreement and shall cease to have any rights or obligations
pursuant hereto except it shall continue to be entitled to the indemnities set
forth in Sections 2.12.4 (subject to the requirements of Section 2.12) and 2.15.

13



--------------------------------------------------------------------------------



 



          2.4.3. Commitments. The Company may permanently reduce (or terminate
in full) the aggregate Commitments in whole or in part in multiples of
$25,000,000, without penalty, upon at least three Business Days written notice
to the Administrative Agent, which shall specify the amount of any such
reduction, provided, however, that (a) the Commitments may not be reduced below
the Aggregate Revolving Exposure (with the understanding that if the Aggregate
Revolving Exposure consists solely of LC Exposure, then the Company may complete
the applicable reduction so long as such LC Exposure is cash collateralized on
terms and conditions and in amounts in each case reasonably satisfactory to the
Administrative Agent and the Issuing Banks prior to or substantially
contemporaneously with giving effect to such reduction), and (b) any notice of
termination of the Commitments may state that such notice is conditioned upon
the effectiveness of other credit facilities, incurrence of other indebtedness,
or consummation of another transaction, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. In addition,
subject to the provisions of Sections 2.4.4 and 2.23, and so long as the
aggregate Commitments do not at any time exceed $2,000,000,000, the Company may,
from time to time, increase any Bank’s Commitment so long as such Bank consents
in writing to such increased Commitment.
          2.4.4. Consents. Prior to adding any bank to Schedule 1 pursuant to
Section 2.4.2 or increasing any Bank’s Commitment pursuant to Section 2.4.3, the
Company shall give written notice to each of the Administrative Agent and the
Issuing Banks specifying the action to be taken and the effective date of such
action and, if applicable, a copy of the notice of Potential Default referenced
in Section 2.4.2. Each of the Administrative Agent and the Issuing Banks shall
have five (5) Business Days from receipt of such notice to provide to the
Company written notice that either the Administrative Agent or such Issuing Bank
does not consent to such action; provided that such consent shall not be
unreasonably withheld, conditioned or delayed. Within five (5) Business Days of
receipt of any such notice, the Company shall rescind such action and notify the
Administrative Agent and the Issuing Banks that such action will not be taken.
          2.4.5. Notice. Within ten (10) Business Days following the effective
date of the addition or removal of any Bank or the increase or decrease of any
Commitment, the Administrative Agent shall notify each Bank of such change.
               2.5. Determination of Applicable Margin and Applicable Facility
Fee Rate. The Administrative Agent, using the per annum rates set forth below,
shall from time to time determine the applicable margin used (in part) to
calculate the Eurodollar Rate, the Alternate Base Rate and the participation fee
for Letters of Credit (the “Applicable Margin”), and the rate used to calculate
the Facility Fee (the “Applicable Facility Fee Rate”). The following per annum
rates correspond with ratings of the Company’s unsecured senior long-term
indebtedness (without giving effect to any third-party credit enhancement) by
S&P, Moody’s and Fitch.

14



--------------------------------------------------------------------------------



 



                              Applicable     Applicable     Applicable      
Eurodollar Rate     Alternate Base     Facility Fee   Pricing Levels   Margin  
  Rate Margin     Rate  
I. ≥ A- or A3
    0.90 %     0 %     0.10 %
II. ≥ BBB+ or Baa1
    1.00 %     0 %     0.125 %
III. ≥ BBB or Baa2
    1.10 %     0.10 %     0.15 %
IV. ≥ BBB- or Baa3
    1.30 %     0.30 %     0.20 %
V. < BBB- and Baa3
    1.50 %     0.50 %     0.25 %

For purposes of this Section 2.5, with respect to the rating of the Company’s
unsecured senior long-term indebtedness (without giving effect to any
third-party credit enhancement) on any date of determination, (i) “Pricing Level
I” means a rating of A- or higher by S&P, or a rating of A- or higher by Fitch,
or a rating of A3 or higher by Moody’s, (ii) “Pricing Level II” means a rating
of BBB+ or higher by S&P, or a rating of BBB+ or higher by Fitch, or a rating of
Baa1 or higher by Moody’s, and that the Company does not qualify for Pricing
Level I, (iii) “Pricing Level III” means a rating of BBB or higher by S&P, or a
rating of BBB or higher by Fitch, or a rating of Baa2 or higher by Moody’s, and
that the Company does not qualify for either Pricing Level I or Pricing Level
II, (iv) “Pricing Level IV” means a rating of BBB- or higher by S&P, or a rating
of BBB- or higher by Fitch, or a rating of Baa3 or higher by Moody’s, and that
the Company does not qualify for Pricing Level I, Pricing Level II, or Pricing
Level III, and (v) “Pricing Level V” means a rating of lower than BBB- by S&P, a
rating of lower than BBB- by Fitch and a rating lower than Baa3 by Moody’s. If
the Company’s unsecured senior long-term indebtedness (without giving effect to
any third-party credit enhancement) is split-rated by S&P, Fitch and Moody’s, as
applicable, and the ratings differential is one level, the better rating will
apply. For example, if the S&P and Fitch rating on any date of determination is
A- and the Moody’s rating on such date is Baa1, a rating of A-/A3 will apply and
Pricing Level I will be in effect on such date. If the Company’s unsecured
senior long-term indebtedness (without giving effect to any third-party credit
enhancement) is split-rated by S&P, Fitch and Moody’s, as applicable, and the
ratings differential is two levels or more, then the operative rating shall be
the middle rating. For example, if the S&P rating on any date of determination
is A-, the Moody’s rating on such date is Baa1, and the Fitch rating on such
date is BBB, a rating of BBB+/Baa1 will apply and Pricing Level II will be in
effect. If the Company’s unsecured senior long-term indebtedness (without giving
effect to any third-party credit enhancement) is split-rated by one of S&P,
Fitch or Moody’s, as applicable, and the other two agencies share the same
rating and the ratings differential is two levels or more, then the operative
rating shall be the rating shared by the two agencies. For example, if the S&P
rating on any date of determination is BBB, the Moody’s rating on such date is
A3, and the Fitch rating on such date is BBB, a rating of BBB/ Baa2 will apply
and Pricing Level III will be in effect on such date. The credit rating in
effect on any date for purposes of this Section 2.5 is that rating in effect at
the close of business on such date. If at any time neither S&P nor Moody’s
provides a rating of the Company’s senior unsecured long-term indebtedness
(without third-party credit enhancement), Pricing Level V shall at such time be
in effect.
               2.6. Interest Rates and Selection of Eurodollar Rates. Except as
provided in this Section 2.6, the Syndicated Notes shall bear interest at the
Alternate Base Rate. Subject to the terms and conditions of this Agreement, the
Company may elect from time to time to pay interest at a Eurodollar Rate and for
a Eurodollar Interest Period selected hereunder for all or any portion of the
Syndicated Loans, by giving the Administrative Agent the appropriate Borrowing

15



--------------------------------------------------------------------------------



 



Notice (in the case of a new Syndicated Loan) or a Rate Selection Notice (in the
case of an existing Syndicated Loan) in not less than the Minimum Notice Period
applicable thereto. The unpaid principal amount of each Eurodollar Loan shall
bear interest from and including the first day of the Eurodollar Interest Period
applicable thereto to (but not including) the last day of such Eurodollar
Interest Period at the Eurodollar Rate applicable to such Loan, and during such
Eurodollar Interest Period the Rate Option applicable to such Eurodollar Loan
shall not be changed by the Company or any Bank. If, at the end of an Interest
Period for an outstanding Eurodollar Loan, the Company fails to select a new
Rate Option by giving a Rate Selection Notice in not less than the Minimum
Notice Period provided therefor or to pay such Eurodollar Loan, then such Loan
shall be an Alternate Base Rate Loan on and after the last day of such
Eurodollar Interest Period until paid or until the Effective Date of a new Rate
Option. The Company may not select a Eurodollar Rate to apply to any portion of
the Syndicated Loans if, on the Effective Date of such selection, there exists
an Event of Default or Potential Default.
               2.7. Restrictions on Syndicated Loans, Interest Periods and
Conversion. Each new Syndicated Loan and each conversion of a Syndicated Loan to
a new Rate Option shall be in an amount of $25,000,000 or an integral multiple
of $5,000,000 in excess thereof. Eurodollar Loans at any one time outstanding
may not be divided into more than 10 Interest Periods without the prior consent
of the Administrative Agent. No Eurodollar Interest Period for any Loan made by
a Bank shall extend beyond such Bank’s Termination Date.
               2.8. Interest Basis and Payment Dates. Interest on Alternate Base
Rate Loans shall be calculated for actual days elapsed on the basis of a 365 or
366 day year and interest on Eurodollar Loans and Bid Absolute Rate Loans and
fees shall be computed on the basis of a year of 360 days and actual days
elapsed. The interest rate on Alternate Base Rate Loans shall change when and as
the Alternate Base Rate changes. Interest accrued on Alternate Base Rate Loans
shall be payable quarterly in arrears on the 1st day of each March, June,
September and December to occur after the date hereof, and upon any prepayment
or at maturity, whether by acceleration on the Termination Date or otherwise.
Interest accrued on Fixed Rate Loans shall be payable on the last day of the
applicable Interest Period and, in the case of an Interest Period longer than
three months (or longer than 90 days in the case of a Bid Absolute Rate Loan),
interest shall also be payable every three months (or every 90 days in the case
of a Bid Absolute Rate Loan) during the Interest Period, upon any prepayment
(whether due to acceleration or otherwise) and on the Termination Date. If any
Loan is not paid when due, whether at its scheduled maturity or upon
acceleration, without duplication and notwithstanding anything in any Loan
Document to the contrary, interest shall thereafter be payable on demand at the
rate set forth in Section 7.2.2. Interest shall be payable for the day a Loan is
made but not for the day of any payment on the amount paid if payment is
received by the Administrative Agent prior to 1:00 p.m. New York City time.
               2.9. Payments.
          2.9.1. Payment to Administrative Agent. Except to the extent otherwise
provided herein, all payments of principal, interest and other amounts to be
made by the Company under this Agreement, the Letters of Credit and the Notes
shall be made in U.S. Dollars, in immediately available funds, to the
Administrative Agent to an account maintained by the Administrative Agent with
JPMCB or as otherwise directed by the

16



--------------------------------------------------------------------------------



 



Administrative Agent, not later than 1:00 p.m. New York City time on the date on
which such payment shall become due (and the Administrative Agent may in its
discretion deem any payment made after such time on such due date to have been
made on the next succeeding Business Day).
          2.9.2. Application of Payments. Without prejudice to the other
provisions of this Agreement, the Company shall, at the time of making each
payment under this Agreement, any Letters of Credit or any Note, specify to the
Administrative Agent the Loans, the Letters of Credit or other amounts payable
by the Company hereunder to which such payment is to be applied (and if it fails
to so specify, or if an Event of Default has occurred and is continuing, the
Administrative Agent may distribute such payment to the Issuing Banks or the
Banks in such manner as it or the Required Banks may determine to be
appropriate, subject to Section 2.19 hereof).
          2.9.3. Payment to Banks. Each payment received by the Administrative
Agent under this Agreement or any Note for account of a Bank shall be paid
promptly to such Bank, in immediately available funds, for account of such
Bank’s Applicable Lending Installation for the Loan in respect of which such
payment is made.
          2.9.4. Extension for Business Day. If the due date of any payment
under this Agreement or any Note would otherwise fall on a day which is not a
Business Day such date shall (unless otherwise expressly provided herein) be
extended to the immediately succeeding Business Day and interest shall be
payable for any principal so extended for the period of such extension.
               2.10. Applicable Lending Installations. Each Bank may book the
Fixed Rate Loans at any Applicable Lending Installation selected by the Bank and
may change the Applicable Lending Installation from time to time, provided that
a Bank may not change its Applicable Lending Installation to a new Applicable
Lending Installation if, at the time of such change, the Company would incur
additional costs pursuant to Sections 2.12 or 2.13. All terms of this Agreement
shall apply to any such Applicable Lending Installation and the Notes shall be
deemed held by each Bank for the benefit of such Applicable Lending
Installation. Each Bank may, by written or telex notice to the Company and the
Administrative Agent, designate an Applicable Lending Installation through which
Fixed Rate Loans are made and for whose account Fixed Rate Loan payments are to
be made.
               2.11. Payment or Failure to Pay or Borrow on Certain Dates. If
(i) any payment or interest rate conversion of a Fixed Rate Loan occurs on a
date which is not the last day of an Interest Period, or (ii) a Fixed Rate Loan
is not made on the date specified in a Borrowing Notice, Bid Quote Request or
Rate Selection Notice for any reason other than default by the Banks, the
Company will indemnify each Bank for any loss or cost incurred by it resulting
therefrom, including, without limitation, any loss or cost in liquidating or
employing deposits acquired to fund or maintain the Fixed Rate Loan, but in any
case excluding loss of anticipated profit.
               2.12. Taxes.

17



--------------------------------------------------------------------------------



 



          2.12.1. Certification. Each Bank, each Issuing Bank and the
Administrative Agent shall submit to the Company on or prior to the date on
which such Bank, such Issuing Bank or Administrative Agent becomes a party to
this Agreement, two duly completed and signed copies of Form W-8BEN (relating to
such Person and entitling it to a complete exemption from withholding on all
amounts of interest and original issue discount to be received by such Person
pursuant to this Agreement), Form W-8ECI (relating to all amounts of interest
and original issue discount to be received by such Person pursuant to this
Agreement) of the United States Internal Revenue Service, a certificate
substantially in the form of Exhibit C hereto, or any other form, certificate or
documentation prescribed by law or as reasonably requested by the Company or the
Administrative Agent as will permit payments required to be made in connection
with the Notes and this Agreement to be made without, or at a reduced rate of,
withholding. Thereafter and from time to time, each Bank, each Issuing Bank and
the Administrative Agent shall, subject to Section 2.12.2 and 2.12.3, submit to
the Company such additional duly completed and signed copies of one or the other
of such forms (or such successor, additional or replacement forms as shall be
adopted from time to time by the relevant United States taxing authorities) or
of such a certificate, form or other documentation as required by, and at the
time or times prescribed by, applicable law, or as the Company or the
Administrative Agent may request from such Person which may be required by
United States Federal, State, local or foreign tax authorities or under then
current applicable law or regulations in connection with United States Federal,
State, local or foreign withholding taxes on, or backup withholding in respect
of, payments to be received by such Person under the Notes and this Agreement.
In addition, if a payment made to a Bank or an Issuing Bank under this Agreement
would be subject to U.S. Federal withholding tax imposed by FATCA if such Bank
or such Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Bank or such Issuing Bank shall deliver to the
Company, at the time or times prescribed by law and at such time or times
reasonably requested by the Company, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company as may be necessary
for the Company to comply with its obligations under FATCA, to determine that
such Bank or such Issuing Bank has or has not complied with such Bank’s or such
Issuing Bank’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.12.1, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
          2.12.2. Change of Law; Defaulting Lender. If any Bank, any Issuing
Bank or the Administrative Agent determines, as a result of any change in
applicable law, regulation or treaty, or in any official publication or
interpretation thereof, that it is unable (after taking any reasonable steps
available to it) to submit to the Company any form or forms or other
certification that such party would otherwise have been obliged to submit
pursuant to Section 2.12.1, or that such party is required to withdraw or cancel
any such form or forms or other certification previously submitted, or if any
Bank shall be unable to extend credit to the Company pursuant to Section 10.3,
then such party shall promptly notify the Company of such fact, whereupon the
Company shall, notwithstanding any provision herein to the contrary, be entitled
to terminate such Bank’s Commitment. The Company will pay all principal,
interest, fees, costs and other amounts due under Section 2.11 to such Bank in
connection with any prepayment hereunder. In addition, if any Bank becomes a
Defaulting Lender, then the

18



--------------------------------------------------------------------------------



 



Company shall, notwithstanding any provision hereof to the contrary, be entitled
to terminate such Bank’s Commitment. The Company will pay all principal,
interest, fees, costs and other amounts due under Section 2.11 to such Bank in
connection with any prepayment hereunder. The Company may, at its sole expense,
upon notice to a Defaulting Lender and the Administrative Agent, require such
Defaulting Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.1.1), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment to make Syndicated
Loans is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, conditioned or delayed, and (ii) such Defaulting
Lender shall have received, or in connection with such assignment shall receive,
payment of an amount equal to the outstanding principal of its Loans, accrued
interest hereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts). A Bank
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
The LC Exposure of any Bank terminated hereunder shall be addressed as though
such Bank were a Defaulting Lender and the provisions of Section 2.24 shall
apply.
          2.12.3. Withholding of Taxes; Gross-Up. If the Company or any paying
agent is required by law or regulation to make any deduction, withholding or
backup withholding on account of any Relevant Taxes hereafter imposed, levied,
collected, withheld or assessed by the United States, the United Kingdom or any
other taxing authority (or any subdivision or taxing authority thereof or
therein) from any payment to any Bank, any Issuing Bank or the Administrative
Agent under this Agreement, then the amount payable in respect of such payment
will be increased to the amount which, after deduction from such increased
amount of all Relevant Taxes required to be withheld or deducted therefrom, will
yield the amount required under this Agreement to be payable with respect
thereto had no such deduction, withholding or backup withholding been required.
          2.12.4. Company Indemnity. Without prejudice to the provisions of
Section 2.12.3 or the provisions of the Notes, if any Issuing Bank, any Bank or
the Administrative Agent on its behalf is required by law to make any payment on
account of a Relevant Tax that is not in effect or applicable on the date hereof
on or in relation to any sum received or receivable hereunder by such Issuing
Bank, such Bank or the Administrative Agent on its behalf, of any Relevant Tax
liability in respect of any such payment, which payment is hereafter imposed,
levied or assessed against such Issuing Bank, such Bank or the Administrative
Agent on its behalf, the Company will, upon demand of the Administrative Agent,
such Issuing Bank or such Bank, promptly indemnify such Issuing Bank or such
Bank against such payment or liability, together with any interest, penalties
and expenses payable or incurred in connection therewith or for any delay in
payment thereof.
          2.12.5. Notice to Company. A Bank or an Issuing Bank intending to make
a claim pursuant to Section 2.12.4 shall notify the Administrative Agent of the
event by reason of which it is entitled to do so promptly after becoming aware
of the circumstances giving rise to

19



--------------------------------------------------------------------------------



 



the claim, whereupon the Administrative Agent shall notify the Company thereof.
Failure or delay on the part of the Administrative Agent, an Issuing Bank or a
Bank to demand compensation pursuant to this Section 2.12.5 shall not constitute
a waiver of such Issuing Bank’s or such Bank’s or the Administrative Agent’s
right to demand such compensation; provided that the Company shall not be
required to compensate a Bank or an Issuing Bank pursuant to Section 2.12.4 for
any such payment or liability incurred more than 180 days prior to the date that
such Issuing Bank or such Bank or the Administrative Agent on its behalf
notifies the Company of the event giving rise to such payment or liability
pursuant to Section 2.12.4 and of such Issuing Bank’s or such Bank’s intention
to claim compensation therefor; provided further that, if the event giving rise
to such payment or liability is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
          2.12.6. Notice of Withholding. If at any time the Company is required
by law or regulation to make any deduction, withholding or backup withholding on
account of any taxes hereafter imposed, levied, collected, withheld or assessed
by the United States, the United Kingdom or other taxing authority (or any
subdivision or taxing authority thereof or therein) from any sum payable by it
hereunder (or if thereafter there is any change in the rates at which or the
manner in which such deductions or withholdings are calculated) the Company
shall promptly notify the Administrative Agent.
          2.12.7. Timely Payment. If the Company makes any payment hereunder in
respect of which it is required by law or regulation to make any deduction,
withholding or backup withholding on account of any taxes hereafter imposed,
levied, collected, withheld or assessed by the United States, the United Kingdom
or other taxing authority (or any subdivision or taxing authority thereof or
therein) it shall pay the full amount to be deducted or withheld to the relevant
taxation or other authority within the time allowed for such payment under
applicable law and shall deliver to the Administrative Agent within thirty days
after it has made such payment to the applicable authority a receipt issued by
such authority or other evidence reasonably satisfactory to the Administrative
Agent evidencing the payment to such authority of all amounts so required to be
deducted or withheld from such payment.
          2.12.8. Mitigation. If any Bank or the Administrative Agent, as the
case may be, is, in its reasonable opinion, able to apply for or otherwise take
advantage of any tax credit, tax deduction or other reduction (which reduction
is permanent in nature) in tax or similar benefit by reason of any withholding
or deduction made by the Company in respect of a payment made by it hereunder
which payment shall have been increased pursuant to Section 2.12.3, then such
Person will use reasonable efforts to obtain such credit, deduction or benefit
and upon receipt thereof will pay to the Company such amount (if any) not
exceeding the increased amount paid by the Company as equals the net after-tax
value to such Person of such part of such credit, deduction or benefit as it
considers is allocable to such withholding or deduction having regard to all its
dealings giving rise to similar credits, deductions or benefits in relation to
the same tax period and to the cost of obtaining the same; provided that nothing
herein contained shall interfere with the right of any such Person to arrange
its tax affairs in whatever manner it deems fit and in particular no such Person
shall be under any obligation to claim relief from its corporate profits or
similar tax liability in respect of any such deduction or withholding in
priority to any other reliefs, claims, credits or deductions available to it.

20



--------------------------------------------------------------------------------



 



          2.12.9. Bank Indemnity. Each Bank and each Issuing Bank shall
severally indemnify the Administrative Agent for any taxes (but, in the case of
any taxes for which the Company is required to indemnify or pay any additional
amount to such Bank or such Issuing Bank pursuant to Section 2.12.3 or 2.12.4,
only to the extent that the Company has not already indemnified the
Administrative Agent for such taxes and without limiting the obligation of the
Company to do so) attributable to such Bank or such Issuing Bank that are paid
or payable by the Administrative Agent in connection with this Agreement and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
taxing authority. The indemnity under this Section 2.12.9 shall be paid within
30 days after the Administrative Agent delivers to the applicable Bank a
certificate stating the amount so paid or payable by the Administrative Agent.
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.
          2.12.10. Treatment of Certain Refunds. If a Bank, an Issuing Bank or
the Administrative Agent determines, in its sole discretion exercised in good
faith, that it has received a refund of any taxes at to which it has been
indemnified by the Company pursuant to this Section 2.12 (including additional
amounts paid pursuant to this Section 2.12), it shall pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made
by the Company under this Section 2.12 with respect to the taxes giving rise to
such refund), net of all out-of-pocket expenses (including any taxes) of such
indemnified Bank, Issuing Bank or Administrative Agent and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund). The Company, upon the request of such Bank, such
Issuing Bank or the Administrative Agent, shall repay to such Bank, such Issuing
Bank or the Administrative Agent the amount paid to the Company pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant governmental authority) in the event such Bank, such Issuing Bank or
the Administrative Agent is required to repay such refund to such governmental
authority. This Section 2.12.10 shall not be construed to require any Bank, any
Issuing Bank or the Administrative Agent to make available its tax returns (or
any other information relating to this taxes which it deems confidential) to the
Company or any other Person.
               2.13. Increased Costs.
          2.13.1. Change of Law. If, after the date hereof, by reason of any
adoption of or change in law, rule, regulation or treaty, or in the
interpretation or administration thereof or compliance by any Bank or any
Issuing Bank with any request or directive (whether or not having the force of
law) by any central bank or other fiscal, monetary or other authority (including
those regarding capital adequacy):

  (a)   a Bank or an Issuing Bank incurs an increased cost as a result of its
having entered into and/or performed its obligations under this Agreement,
and/or its maintaining its Commitment hereunder and/or making one or more Loans
or issuing Letters of Credit or having participations therein hereunder;

  (b)   there is any increase in the cost to a Bank of funding or maintaining
all or any of the Loans comprised in a class of loans formed by or including the

21



--------------------------------------------------------------------------------



 



      Loans made or to be made by it hereunder, or any increase in the cost of
issuing or participating in Letters of Credit;     (c)   a Bank, an Issuing Bank
or the Administrative Agent becomes subject to any taxes, duties, levies,
imposts, deductions, assessments, fees, charges or withholdings, and any and all
liabilities with respect to the foregoing (not being a tax for which the Company
is required to indemnify or pay any additional amount to such Bank or such
Issuing Bank pursuant to Section 2.12.3 or 2.12.4, nor a tax explicitly excluded
from the definition of Relevant Taxes) on its loans, loan principal, letters of
credit, commitment or other obligations, in each case hereunder, or its
deposits, reserves, other liabilities or capital attributable thereto; or

  (d)   the amount of capital or liquidity required or expected to be maintained
by any Issuing Bank or any Bank or any Person controlling any Bank or any
Issuing Bank is increased because of the existence of this Agreement, the
Letters of Credit issued and Loans outstanding hereunder or any Bank’s
obligation to make Loans, hold participations in Letters of Credit or any
Issuing Bank’s obligation to issue Letters of Credit hereunder,

      then such Bank shall comply with its obligations under Section 2.17 with a
view to mitigating the Company’s obligations under this Section and the Company
shall, within 15 days of receipt from such Person of the certificate described
in Section 2.13.2, pay to such Person such amounts sufficient to indemnify such
Person against, respectively:

  (w)   such cost;

  (x)   the lesser of (i) such increased cost and (ii) such proportion of such
increased cost as is in the good faith opinion of that Person attributable to
its funding or maintaining Loans and Letter of Credit related obligations
hereunder;

  (y)   such liability; or

  (z)   any reduction in rate of return as a consequence of such increase in
capital requirements.

Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Agent and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed a “Change of Law” for purposes of this
Section 2.13, Section 2.12.2, and each other relevant section of this Agreement,
regardless of the date enacted, adopted, issued or implemented.

22



--------------------------------------------------------------------------------



 



          2.13.2. Notice. A Person intending to make a claim pursuant to
Section 2.13.1 shall deliver to the Company and the Administrative Agent,
promptly after becoming aware of the circumstances giving rise to the claim, a
certificate to that effect specifying the event by reason of which it is
entitled to make such claim and setting out in reasonable detail the basis and
computation of such claim. Failure or delay on the part of any Person to demand
compensation pursuant to this Section 2.13.2 shall not constitute a waiver of
such Person’s right to demand such compensation; provided that the Company shall
not be required to compensate such Person pursuant to Section 2.13.1 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Person notifies the Company and the Administrative Agent of the event
giving rise to such increased costs or reductions pursuant to Section 2.13.1 and
of such Person’s intention to claim compensation therefor; provided further
that, if the event giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
               2.14. Availability of Interest Rate. If any Bank determines that
(i) maintenance of the Eurodollar Loans at an Applicable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, (ii) deposits of a type and maturity appropriate to
match fund a Eurodollar Loan are not available or (iii) that a Eurodollar Rate
does not accurately reflect the cost of making or maintaining a Eurodollar Loan,
then such Bank may suspend the availability of the affected Rate Option provided
that such suspension shall not affect any Loans outstanding under an affected
Rate Option and provided that, notwithstanding the foregoing, each Bank shall
make Alternate Base Rate Loans available to the Company in lieu of Eurodollar
Loans whose availability has been suspended.
               2.15. Bank Certificates; Survival of Indemnity. To the extent
reasonably possible, each Bank shall designate an alternate Applicable Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Company to such Bank under Section 2.12 or Section 2.13 or to avoid the
unavailability of a Rate Option under Section 2.14, so long as such designation
is not disadvantageous to such Bank. A certificate of a Bank as to the amount
due under Sections 2.11, 2.12 or 2.13 and the basis for the determination of
such amount shall be final, conclusive and binding on the Company in the absence
of manifest error. Determination of amounts payable under such Sections in
connection with a Fixed Rate Loan shall be calculated as though each Bank funded
the Fixed Rate Loan through the purchase of a deposit of the type, maturity and
amount corresponding to the deposit used as a reference in determining the Fixed
Rate applicable to the Loan. Unless otherwise provided herein, the amount
specified in the certificate shall be payable within 15 days after receipt by
the Company of the certificate. The obligations under Sections 2.11, 2.12 and
2.13 shall survive payment of the Loans and termination of this Agreement.
               2.16. Telephonic Notices. The Company hereby authorizes the Banks
and the Administrative Agent to extend Loans and effect rate selection choices
based on telephonic Borrowing and Rate Selection Notices made by any Person or
Persons to the Administrative Agent and which the Administrative Agent in good
faith believes to be acting on behalf of the Company. The Company agrees to
promptly confirm to the Administrative Agent any telephonic Borrowing Notice or
Rate Selection Notice in writing signed by an Authorized Officer substantially
in the form of Exhibit B hereto. If the written confirmation differs in any

23



--------------------------------------------------------------------------------



 



material respect from the action taken by the Administrative Agent, the records
of the Administrative Agent shall govern absent manifest error.
               2.17. Mitigation of Additional Costs or Adverse Circumstances.
If, in respect of any Bank, circumstances arise which could reasonably be
expected to, including upon the giving of notice, result in (i) an increase in
the amount of any payment to be made to it or for its account pursuant to
Section 2.12, or (ii) a claim for indemnification pursuant to Sections 2.12 or
2.13, then such Bank shall, promptly upon becoming aware of the same, notify the
Administrative Agent and the Company thereof and, in consultation with the
Administrative Agent and the Company, and, to the extent that it can do so
without prejudice to its own position, take such reasonable steps as may be
reasonably open to it to avoid the effects of such circumstances (including,
without limitation, the transfer of its Applicable Lending Installation to
another jurisdiction or the transfer of its rights and obligations hereunder to
another financial institution acceptable to the Company (in its sole and
absolute discretion) and willing to participate in the Agreement or the
restructure of its participation in the Agreement in a manner which will avoid
the event in question and on terms mutually acceptable to such Bank and the
Company). If and so long as a Bank has been unable to take, or has not taken,
steps acceptable to the Company to mitigate the effect of the circumstances in
question, such Bank shall be obligated, at the request of the Company, to
transfer all its rights and obligations hereunder, subject to payment of all
principal, interest, fees, funding losses under Sections 2.4 and 2.11 and any
other amounts due such Bank hereunder, to another financial institution
nominated by the Company and willing to participate in the Agreement in place of
such Bank.
               2.18. Extension of Termination Date. The Company may request an
extension (subject to each Bank’s right to deny any such requested extension) of
the Termination Date in effect at any time by submitting a request for an
extension substantially in the form of Exhibit I to the Administrative Agent (an
“Extension Request”) not more than 90 days and not less than 45 days prior to
each anniversary of this Agreement. The request shall specify (i) the new
Termination Date, which shall be one year after the Termination Date then in
effect, and (ii) the date (which must be at least 45 days after the Extension
Request is delivered to the Administrative Agent) as of which the next
Termination Date shall be effective (the “Extension Date”). The failure of the
Company to request an extension on any applicable anniversary date shall not
prevent the Company from requesting an extension on a future anniversary date
under this Section 2.18. Promptly upon receipt of an Extension Request, the
Administrative Agent shall notify each Bank of the contents thereof and shall
request each Bank to approve the Extension Request. Each Bank approving the
Extension Request shall deliver its written Extension Acceptance in the form of
Exhibit J (“Acceptance of Extension”) no later than 15 days after receipt of
notice from the Administrative Agent. An extension hereunder shall only be
effective if an Acceptance of Extension is received by the Administrative Agent
from the Required Banks within the time period set forth above. Failure of a
Bank to respond to an Extension Request shall be deemed a denial of such
request. If any Bank does not accept such extension, then either (i) on the
Termination Date then in effect with respect to such Bank (without giving effect
to the Extension Request rejected by such Bank), (a) the Company shall pay to
such Bank all amounts then payable to such Bank under this Agreement and the
Note on its applicable Termination Date and (b) such Bank’s Commitment shall
terminate on the Termination Date applicable to such Bank or (ii) the Company
may, with the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed),

24



--------------------------------------------------------------------------------



 



remove such Bank pursuant to the terms of Section 2.4. In addition, if the
Aggregate Revolving Exposure shall exceed the Commitments as of such date, the
Company shall prepay the Loans and/or cash collateralize LC Exposure (in such
amounts and on terms and conditions reasonably satisfactory to the
Administrative Agent and the Issuing Banks) prior to such date so that the
Aggregate Revolving Exposure is equal to or less than the aggregate Commitments
remaining on such date after giving effect to the applicable terminations or
removals. No extension pursuant to this Section 2.18 shall be effective as to
any Bank unless, on the applicable Extension Date (a) no Event of Default shall
exist and (b) if an executive officer of the Company knows that a Potential
Default shall exist or would result upon giving effect to such extension, the
Company shall provide written notice thereof to the Administrative Agent and
such Bank prior to such Bank agreeing to (or declining) the Extension Request.
               2.19. Pro Rata Treatment. Except to the extent otherwise
expressly provided in this Agreement:
          2.19.1. Borrowings, Fees, Etc. Each Syndicated Loan hereunder shall be
made from the Banks, each payment of fees shall be made for account of the
Banks, and each termination or reduction of the amount of the Commitments shall,
except as set forth in Sections 2.4.2, 2.4.4, 2.12, 2.17, 2.18, 2.20 and 2.21,
be applied to such Commitments of the Banks, Pro Rata according to the amounts
of their unused Commitments. The making, conversion and continuation of Loans
(other than Bid Absolute Rate Loans) of any type shall be Pro Rata among the
Banks according to the amounts of their Commitments.
          2.19.2. Payment of Principal and Interest. Except as provided in
Sections 2.4.2, 2.4.4, 2.12, 2.13, 2.14, 2.17, 2.18, 2.20, 2.21 and 2.22, each
payment and prepayment by the Company of principal of or interest on the Loans
shall be made to the Administrative Agent for account of the Banks holding Loans
of such type Pro Rata in accordance with the respective unpaid principal amounts
thereof.
          2.19.3. Application of Insufficient Payments. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
               2.20. Non-Receipt of Funds by the Administrative Agent. Unless
the Administrative Agent shall have been notified by a Bank or the Company prior
to the date (or with respect to Alternate Base Rate Loans by a Bank, prior to
the time) on which it is scheduled to make payment to the Administrative Agent
of (in the case of a Bank) the proceeds of a Loan to be made by it hereunder or
(in the case of the Company) a payment to the Administrative Agent for account
of one or more of the Banks hereunder (such payment being herein called the
“Required Payment”), which notice shall be effective upon receipt by the
Administrative Agent, that it does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in

25



--------------------------------------------------------------------------------



 



reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient(s) on such date and, if such Bank or
the Company (as the case may be) has not in fact made the Required Payment to
the Administrative Agent by the close of business on the date due, the
recipient(s) of such payment shall, on demand, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on and including the date such amount was so
made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to the Federal Funds Rate
less 0.50% per annum for each such day. If any Bank shall fail to make any
payment required to be made by it as and when required under this Agreement or
otherwise be a Defaulting Lender, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Bank for the benefit of the Administrative Agent or the Company to satisfy such
Bank’s obligations (including unfunded Loans) to such Person hereunder until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Bank hereunder in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
               2.21. Illegality. If at any time it is unlawful for a Bank to
fund or allow to remain outstanding all or any of the Loans made or to be made
by it hereunder, then such Bank shall, promptly after becoming aware of the
same, deliver to the Company and the Administrative Agent a certificate to that
effect. Thereafter such Bank shall not be obligated to make Loans hereunder and
the amount of its Commitment shall be reduced to zero and, if unlawful for such
Loans to remain outstanding, all Loans made by such Bank shall be immediately
repaid in full together with interest accrued thereon and all other amounts
payable hereunder with respect thereto including funding losses under
Section 2.11. For purpose of such Bank’s LC Exposure, such Bank shall be treated
as a Defaulting Lender, and its LC Exposure shall be addressed pursuant to
Section 2.24.
               2.22. Bid Option.
          2.22.1. Bid Option; Repayment and Effect of Bid Absolute Rate Loans.
(a) In addition to Syndicated Loans pursuant to Section 2.1, but subject to the
terms and conditions set forth in this Agreement (including, without limitation,
the limitation set forth in Section 2.1 as to the maximum aggregate principal
amount of all outstanding Loans hereunder), the Company may, as set forth in
this Section 2.22.1, request the Banks, prior to the Termination Date, to make
offers to make Bid Absolute Rate Loans to the Company. Each Bank may, but shall
have no obligation to, make such offers and the Company may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.22. Bid Absolute Rate Loans shall be evidenced by the Bid Notes at the
request of such Bank providing such Bid Absolute Rate Loans. Each Bid Absolute
Rate Loan shall be repaid in full by the Company on the last day of the Bid
Interest Period applicable thereto.
     (b) Any Bank may offer to make Bid Absolute Rate Loans in excess of its
Commitment but such Loans will not relieve the Bank of its obligation to fund
its Pro Rata share of Syndicated Loans.

26



--------------------------------------------------------------------------------



 



          2.22.2. Bid Quote Request. When the Company wishes to request offers
to make Bid Absolute Rate Loans under Section 2.22, the Company shall transmit
to the Administrative Agent by telex or telecopy a Bid Quote Request so as to be
received no later than 10:00 a.m., New York City time, at least one Business Day
prior to the borrowing date proposed therein, specifying:

  (i)   the proposed borrowing date for the proposed Bid Absolute Rate Loans;

  (ii)   the aggregate principal amount of such Bid Absolute Rate Loans; and

  (iii)   the Bid Interest Period applicable thereto (which must end on or prior
to the Termination Date).

The Company may request offers to make Bid Absolute Rate Loans for more than one
Bid Interest Period. No Bid Quote Request shall be given within five Business
Days (or upon reasonable prior notice to the Banks, such lesser number of days
as the Company and the Administrative Agent may agree) of any other Bid Quote
Request. Each Bid Quote Request shall be in a minimum amount of $5,000,000 or a
larger multiple of $1,000,000; provided that upon giving effect to such Bid
Absolute Rate Loans, the then aggregate outstanding principal amount of all
Loans shall not exceed the aggregate amount of the Commitments then in effect. A
Bid Quote Request that does not conform substantially to the format of Exhibit G
hereto shall be rejected, and the Administrative Agent shall promptly notify the
Company of such rejection by telex or telecopy.
          2.22.3. Invitation for Bid Quotes. Promptly upon receipt of a Bid
Quote Request that is not rejected pursuant to Section 2.22.2, the
Administrative Agent shall send to each of the Banks by telex or telecopy, an
Invitation for Bid Quotes which shall constitute an invitation by the Company to
each Bank to submit Bid Quotes offering to make the Bid Absolute Rate Loans to
which such Bid Quote Request relates in accordance with Section 2.22.
          2.22.4. Submission and Contents of Bid Quotes.

  (i)   Each Bank may, in its sole discretion, submit a Bid Quote containing an
offer or offers to make Bid Absolute Rate Loans in response to any Invitation
for Bid Quotes. Each Bid Quote must comply with the requirements of this
Section 2.22.4 and must be submitted to the Administrative Agent by telex or
telecopy at its offices specified in or pursuant to Article 13 not later than
9:45 a.m., New York City time, in the case of JPMCB and 10:00 a.m., New York
City time, in the case of each other Bank, on the proposed Borrowing Date (or,
in any such case upon reasonable prior notice to the Banks, such later time as
the Company and the Administrative Agent may agree, provided that JPMCB shall
always be required to submit its Bid Quotes not less than fifteen minutes prior
to the other Banks). No Bank may

27



--------------------------------------------------------------------------------



 



      submit a Bid Quote for a Bid Absolute Rate Loan which has a Bid Interest
Period later than such Bank’s Termination Date. Subject to Articles 7 and 9, any
Bid Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the Company.

  (ii)   Each Bid Quote shall in any case specify:

  (a)   the proposed borrowing date, which shall be the same as that set forth
in the applicable Invitation for Bid Quotes;

  (b)   the principal amount of the Bid Absolute Rate Loan for which each such
offer is being made, (1) which principal amount may be greater than, less than
or equal to the Commitment of the quoting Bank, but in no case greater than the
Commitments, (2) which principal amount must be at least $5,000,000 and an
integral multiple of $1,000,000 in excess thereof, and (3) which principal
amount may not exceed the principal amount of Bid Absolute Rate Loans for which
offers were requested;

  (c)   the minimum or maximum amount, if any, of the Bid Absolute Rate Loan
which may be accepted by the Company and/or the limit, if any, as to the
aggregate principal amount of the Bid Absolute Rate Loans from such Bank which
may be accepted by the Company;

  (d)   the Bid Absolute Rate offered for each such Bid Absolute Rate Loan;

  (e)   the applicable Bid Interest Period; and

  (f)   the identity of the quoting Bank.

  (iii)   The Administrative Agent shall reject any Bid Quote that:

  (a)   is not substantially in the form of Exhibit F hereto or does not specify
all of the information required by Section 2.22.4(ii);

  (b)   contains qualifying, conditional or similar language, other than any
such language contained in Exhibit F hereto;

  (c)   proposes terms other than or in addition to those set forth in the
applicable Invitation for Bid Quotes; or

  (d)   arrives after the time set forth in Section 2.22.4(i).

28



--------------------------------------------------------------------------------



 



If any Bid Quote shall be rejected pursuant to this Section 2.22.4(iii), then
the Administrative Agent shall notify the relevant Bank of such rejection as
soon as practicable.
          2.22.5. Notice to the Company. The Administrative Agent shall promptly
notify the Company of the terms (i) of any Bid Quote submitted by a Bank that is
in accordance with Section 2.22.4 and (ii) of any Bid Quote that is in
accordance with Section 2.22.4 and amends, modifies or is otherwise inconsistent
with a previous Bid Quote submitted by such Bank with respect to the same Bid
Quote Request. Any such subsequent Bid Quote shall be disregarded by the
Administrative Agent unless such subsequent Bid Quote specifically states that
it is submitted solely to correct a manifest error in such former Bid Quote. The
Administrative Agent’s notice to the Company shall specify the aggregate
principal amount of Bid Absolute Rate Loans for which offers have been received
for each Bid Interest Period specified in the related Bid Quote Request and the
respective principal amounts and Bid Absolute Rates so offered.
          2.22.6. Acceptance and Notice by the Company. Subject to the receipt
of the notice from the Administrative Agent referred to in Section 2.22.5, not
later than 11:00 a.m. (New York City time) on the proposed date of borrowing
(or, in any such case upon reasonable prior notice to the Banks, such later time
as the Company and the Administrative Agent may agree), the Company shall notify
the Administrative Agent of the Company’s acceptance or rejection of the offers
so notified to it pursuant to Section 2.22.5; provided, however, that the
failure by the Company to give such notice to the Administrative Agent shall be
deemed to be a rejection of all such offers. In the case of acceptance, such
notice (a “Competitive Bid Borrowing Notice”) shall specify the aggregate
principal amount of offers for each Bid Interest Period that are accepted. The
Company may accept or reject any Bid Quote in whole or in part (subject to the
terms of Section 2.22.4(ii)(c)); provided that:

  (a)   the aggregate principal amount of all Bid Absolute Rate Loans may not
exceed the applicable amount set forth in the related Bid Quote Request;

  (b)   acceptance of offers may only be made on the basis of ascending Bid
Absolute Rates; and

  (c)   the Company may not accept any offer of the type described in
Section 2.22.4(iii) or that otherwise fails to comply with the requirements of
this Agreement for the purpose of obtaining a Bid Absolute Rate Loan under this
Agreement.

          2.22.7. Allocation by the Administrative Agent. If offers are made by
two or more Banks with the same Bid Absolute Rates for a greater aggregate
principal amount than the amount in respect of which offers are permitted to be
accepted for the related Bid Interest Period, the principal amount of Bid
Absolute Rate Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Banks as nearly as possible (in
such multiples, not greater than $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amount of such
offers; provided, however, that no Bank shall be allocated a portion of any Bid
Absolute Rate Loan which is less than the minimum

29



--------------------------------------------------------------------------------



 



amount which such Bank has indicated that it is willing to accept. Allocations
by the Administrative Agent of the amounts of Bid Absolute Rate Loans shall be
conclusive in the absence of manifest error. The Administrative Agent shall
promptly, but in any event by noon (New York City time), notify each Bank of its
receipt of a Competitive Bid Borrowing Notice and the aggregate principal amount
of such Bid Absolute Rate Loan allocated to each participating Bank.
               2.23. Increase of Commitments.
     (a) In addition to increases in the Commitment pursuant to Section 2.4, the
Company may from time to time, on the terms set forth below, request that the
Commitments hereunder be increased to an amount which does not exceed
$2,000,000,000; provided, however, that an increase in the Commitments hereunder
may only be made at a time when (i) no Event of Default shall have occurred and
be continuing or would result therefrom and (ii) the Company’s senior long-term
indebtedness (without giving effect to any third-party credit enhancement) is
rated at least BBB- by S&P, Baa3 by Moody’s or BBB- by Fitch.
     (b) In the event of such a requested increase in the Commitments, (i) each
of the Banks shall be given the opportunity to participate in the increased
Commitments (x) initially ratably in the proportion that its Commitment bears to
the Commitments and (y) to the extent that the requested increase of Commitments
is not fulfilled pursuant to the preceding clause (x) and subject to clause
(d) below, in such additional amounts as a Bank desires, (ii) if an executive
officer of the Company knows that a Potential Default then exists or would
result upon giving effect to such increase in the Commitments, then the Company
shall provide written notice thereof to the Administrative Agent and such Bank
prior to such Bank agreeing to (or declining) such requested increase in the
Commitments, and (iii) to the extent that the Banks do not elect so to
participate in such increased Commitments after being afforded an opportunity to
do so, then the Company shall consult with the Administrative Agent as to the
number, identity and requested Commitments of additional financial institutions
which the Company may, upon the written consent of the Administrative Agent,
which consent shall not be unreasonably withheld, conditioned or delayed, invite
to participate in the Commitments.
     (c) No Bank shall have any obligation to increase its Commitment pursuant
to a request by the Company hereunder. No Bank shall be deemed to have approved
an increase in its Commitment unless such approval is in writing. Failure on the
part of a Bank to respond to a request by the Company hereunder shall be deemed
a rejection of such request.
     (d) In no event shall any Bank’s Commitment, as a direct result of an
increase in its Commitment hereunder pursuant to this Section 2.23, exceed 20%
of the Commitments under this Agreement.
     (e) If the Company and one or more of the Banks (or other financial
institutions) agree upon such an increase in the Commitments hereunder (i) the
Company, the Administrative Agent and each Bank or other financial institution
increasing its

30



--------------------------------------------------------------------------------



 



Commitment or extending a new Commitment shall enter into a consent in
substantially the form of Exhibit K hereto and (ii) the Company shall furnish
new Notes to each financial institution that is extending a new Commitment and
to each Bank which is increasing its Commitment to the extent requested by any
such financial institution or Bank.
               2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Bank is a Defaulting
Lender:

  (a)   Fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Sections 2.4.1 and 2.5;

  (b)   The Commitment and Loans of such Defaulting Lender shall not be included
in determining whether the Required Banks have taken or make take any action
hereunder, including any consent to any amendment, waiver or other modification
pursuant to Section 8.2; provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Bank or each Bank affected thereby;
and

  (c)   If any LC Exposure exists at the time a Bank becomes a Defaulting Lender
then:

     (i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata shares but only to the extent (A) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments, (B) such
reallocation does not cause any non-Defaulting Lender’s Pro Rata share of the
outstanding Syndicated Loans under Section 2.1.1 and outstanding LC Exposures to
exceed such Bank’s Commitment and (C) no Event of Default or Potential Default
has occurred and is continuing;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three Business Days following
notice by the Administrative Agent (A) cash collateralize, for the benefit of
the Issuing Banks, the Company’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above and less the face amount of letters of credit provided
pursuant to clause (B) below) in accordance with the procedures set forth in
Section 2.25(j) for so long as such LC Exposure is outstanding, and/or (B) cause
the issuance of one or more back-to-back letters of credit in favor of the
Administrative Agent on behalf of the Issuing Banks, which back-to-back
letter(s) of credit shall be available to be drawn to cover such LC Exposure,
shall be in form and substance and in an aggregate face amount reasonably
acceptable to the Administrative Agent and the Issuing Banks (it being agreed
that an aggregate face amount equal

31



--------------------------------------------------------------------------------



 



to 103% of the Company’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above and less the amount of any cash collateral provided pursuant to clause
(A) above) shall be acceptable to the Administrative Agent and the Issuing
Banks), and shall be issued by a bank (or banks) reasonably acceptable to the
Administrative Agent and the Issuing Banks;
     (iii) if the Company cash collateralizes or causes the issuance of
back-to-back letter(s) of credit in respect of any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.4.1(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized or supported by
back-to-back letter(s) of credit;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Banks pursuant to
Sections 2.4.1(a) and 2.4.1(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata shares; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is not
reallocated, cash collateralized or supported by back-to-back letter(s) of
credit pursuant to clause (i) or (ii) above, then, without prejudice to any
rights or remedies of any Issuing Bank or any Bank hereunder, all letter of
credit fees payable under Section 2.4.1(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Bank until such
LC Exposure is reallocated and/or cash collateralized or supported by back-to
back letter(s) of credit.

  (d)   so long as such Bank is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit unless the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
or back-to-back letter(s) of credit will be provided by the Company in
accordance with this Section 2.24(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.24(c)(i) (and such Defaulting
Lender shall not participate therein).

     If each of the Administrative Agent, the Company and the Issuing Banks
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Bank to be a Defaulting Lender, then the LC Exposure of the Banks shall be
readjusted to reflect the inclusion of such Bank’s Commitment and on such date
such Bank shall purchase at par such of the Loans of the other Banks (other than
Bid Absolute Rate Loans) as the Administrative Agent shall determine may be
necessary in order for such Bank to hold such Loans in accordance with its Pro
Rata share.

32



--------------------------------------------------------------------------------



 



               2.25. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time from the date hereof to the Termination Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, the applicable
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall deliver by hand
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (prior to 11:00 a.m., New York City time, at
least one Business Day prior to the requested date of issuance, amendment,
renewal or extension (or such later time as is acceptable to the Administrative
Agent and applicable Issuing Bank (if any)) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Company also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), immediately after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$100,000,000 and (ii) the Aggregate Revolving Exposures shall not exceed the
amount of the then applicable Commitments of all of the Banks.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Termination Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Banks, such Issuing
Bank hereby grants to each Bank, and each Bank hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Bank’s Pro Rata
share of the aggregate amount available to be drawn under such Letter of Credit.
In consideration and in furtherance of the foregoing, each Bank hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Bank’s Pro Rata share of each
LC Disbursement made by such Issuing Bank and not reimbursed by the Company on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each

33



--------------------------------------------------------------------------------



 



Bank acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Potential Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than noon, New York City time, on the Business Day immediately
following the day that the Company receives notice of such LC Disbursement;
provided that if such LC Disbursement is not reimbursed by noon New York City
time on such date, and, so long as the conditions to borrowing in Section 9.2
are satisfied as of the time at which such LC Disbursement is to be paid, the
Company shall be automatically deemed to have requested an Alternate Base Rate
Borrowing in an amount equivalent to such LC Disbursement, and the Lenders shall
extend Alternate Base Rate Loans on such date to pay such outstanding LC
Disbursement. At such time, the Company’s obligation to make such payment in
respect of the LC Disbursement shall be discharged and replaced by the resulting
Alternate Base Rate Borrowing. If the Company fails to make such payment when
due and no Alternate Base Rate Borrowing may be completed as described above,
the Administrative Agent shall notify each Bank of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Bank’s Pro Rata share thereof. Promptly following receipt of such notice, each
Bank shall pay to the Administrative Agent its Pro Rata share of the payment
then due from the Company, in the same manner as provided in Section 2.2.2 with
respect to Loans made by such Bank (and Section 2.2.2 shall apply, mutatis
mutandis, to the payment obligations of the Banks), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Banks. Promptly following receipt by the Administrative Agent of any
payment from the Company pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Banks have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Banks and such Issuing Bank as their interests may
appear. Any payment made by a Bank pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of Alternate Base
Rate Syndicated Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement.
     (f) Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of

34



--------------------------------------------------------------------------------



 



this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Company’s obligations hereunder. Neither the
Administrative Agent, the Banks nor the applicable Issuing Bank, nor any of
their Affiliates (nor any directors, officers, employees, agents and advisors of
such Affiliates), shall have any liability or responsibility to the Company or
any affiliate thereof by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse such Issuing
Bank from liability to the Company to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by such Issuing Bank’s (x) failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (y) gross negligence or willful
misconduct. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Company by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse such Issuing Bank and the Banks with respect to any such LC
Disbursement in accordance with the terms hereof.
     (h) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to Alternate Base Rate Loans. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Bank pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Bank to the extent of such payment.

35



--------------------------------------------------------------------------------



 



     (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Banks of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.4.1(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Required Banks (or, if the maturity of the Loans has been accelerated, Banks
with LC Exposure representing greater than 50% of the aggregate LC Exposure), or
the Administrative Agent on behalf of such Banks, demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent (the “LC Collateral Account”), an amount in cash
equal to 103% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company described in Sections 7.1.7,
7.1.8, 7.1.9, 7.1.10, or 7.1.11. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the LC Collateral Account and
the Company shall grant the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Company’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the applicable Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Banks with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other Obligations. If the Company is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Company within three Business Days after all such Events of Default have been
cured or waived.
3. PREPAYMENT.
               3.1. Generally. Upon receipt by the Administrative Agent of a
Prepayment Notice not less than the Minimum Notice Period prior to the Effective
Date thereof, the

36



--------------------------------------------------------------------------------



 



Company may from time to time pay, without penalty, all, or, in a minimum
aggregate amount of $25,000,000, any part of the principal of, the Loans prior
to their stated maturities by paying, in addition to the principal amount of
such payment, all interest accrued on the payment to the date thereof. Except as
provided in Section 2.11 and Section 7.2, Fixed Rate Loans may be paid only on
the last day of the applicable Interest Period.
4. REPRESENTATIONS AND WARRANTIES.
          The Company represents and warrants to the Banks, the Issuing Banks
and the Administrative Agent that:
               4.1. Corporate Existence and Standing. Each of the Company and
the Material Subsidiaries is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation and has
all requisite authority to conduct its business in each jurisdiction in which
the failure to obtain the necessary authority could reasonably be expected to
materially adversely affect the consolidated condition or operations of the
Company or the ability of the Company to perform the Obligations.
               4.2. Authorization and Validity. The execution, delivery and
performance by the Company of the Loan Documents have been duly authorized by
proper corporate proceedings and the Loan Documents, when executed and
delivered, will constitute valid, legal, binding and enforceable obligations of
the Company.
               4.3. Compliance with Laws and Contracts. Neither the execution
and delivery by the Company of the Loan Documents, the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Material Subsidiary or articles or
certificates of incorporation or by-laws or the provisions of any indenture,
instrument or agreement in a principal amount of at least $35,000,000, or where
aggregate payments due thereunder or amounts received thereunder equal at least
$35,000,000, to which the Company or any Material Subsidiary is a party, or
result in the creation or imposition of any Lien pursuant to the terms of any
such indenture, instrument or agreement, and, immediately after giving effect to
the execution and delivery of this Agreement and each of the Loan Documents,
there will not exist any default (or event which, with notice or lapse of time,
would be a default) under any such indenture, instrument or agreement as a
result of such execution and delivery.
               4.4. Financial Statements.
          4.4.1. Audited. The May 29, 2011 consolidated financial statements of
the Company heretofore delivered to each Bank were prepared in accordance with
Generally Accepted Accounting Principles in effect on the date such statements
were prepared and fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
          4.4.2. No Material Adverse Change. No material adverse change in the
consolidated financial position or results of operations of the Company and its
Subsidiaries as

37



--------------------------------------------------------------------------------



 



shown on said May 29, 2011 financial statements has occurred from the date
thereof to and including the date of this Agreement.
               4.5. Taxes. The Company and the Material Subsidiaries have filed
all United States federal tax returns and all other tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Company or any Material Subsidiary,
except (a) such taxes, if any, as are being contested in good faith and as to
which reserves have been provided in accordance with Generally Accepted
Accounting Principles, or (b) to the extent that the failure to do so could not
reasonably be expected to materially adversely affect the consolidated condition
or operations of the Company or the ability of the Company to perform the
Obligations.
               4.6. Litigation. As of the date of this Agreement, there is no
litigation or proceeding pending or, to the knowledge of any of their executive
officers, threatened, against the Company or any Material Subsidiary which could
reasonably be expected to materially adversely affect the consolidated financial
position or results of operations of the Company and its Subsidiaries or the
ability of the Company to perform the Obligations.
               4.7. Employee Retirement Income Security Act of 1974. As of the
date hereof, neither the Company nor any Material Subsidiary has failed to
satisfy the minimum funding standard within the meaning of Section 302 of the
Employee Retirement Income Security Act of 1974, as amended, or has incurred any
material liability (which has become due but which has not been paid) to the
Pension Benefit Guaranty Corporation established under such Act (or any
successor thereto under such Act) in connection with any employee benefit plan
established or maintained by the Company or any Material Subsidiary.
               4.8. Defaults. No Event of Default or Potential Default has
occurred and is continuing.
               4.9. Accuracy of Information. As of the date of this Agreement,
no written information, exhibit or report furnished by the Company or any
Material Subsidiary to the Administrative Agent or to the Banks in connection
with the negotiation of the Loan Documents, taken as a whole, contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made.
               4.10. Regulation U. Neither the Company nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock” (as
defined in Regulation U of the Board). The Company shall not use the proceeds of
any Loan in a manner that would result in any violation of the provisions of
Regulation U.
               4.11. Legal Authority. No approval, authorization, consent,
adjudication or order of any governmental authority, which has not been obtained
by the Company is required to be obtained by the Company in connection with the
execution and delivery of the Loan Documents, the borrowing under the Agreement
or in connection with the performance by the Company of its obligations under
the Loan Documents.

38



--------------------------------------------------------------------------------



 



               4.12. Investment Company Status. The Company is not an
“investment company” as defined in, or subject to regulation as such under, the
Investment Company Act of 1940.
5. AFFIRMATIVE COVENANTS.
               5.1. Financial Statements, Reports, Returns and Other Financial
Data. The Company covenants that, so long as any Issuing Bank or any Bank shall
have any Commitment, Letters of Credit or Loan outstanding, or any unreimbursed
LC Disbursements, the Company will deliver to the Administrative Agent (who will
make such documents available to each Bank) the following:
          5.1.1. Quarterly Financial Statements. Within 60 days after the end of
each of the first three quarterly accounting periods of the Company’s fiscal
year, (i) quarterly consolidated statements of earnings and cash flow of the
Company and its Subsidiaries, and (ii) quarterly consolidated balance sheets of
the Company and its Subsidiaries, setting forth in each case in comparative form
consolidated figures for the corresponding period in the preceding fiscal year,
all in accordance with Generally Accepted Accounting Principles (except that
footnote disclosures required by Generally Accepted Accounting Principles may be
omitted and that the statement of stockholders’ equity will be omitted and
subject to audit and changes resulting from year-end adjustment) all in the form
submitted by the Company to its shareholders.
          5.1.2. Annual Financial Statements. Within 90 days after the end of
the Company’s fiscal year (i) annual consolidated statements of earnings,
stockholders’ equity and cash flow of the Company and its Subsidiaries for such
year, and (ii) annual consolidated balance sheets of the Company and its
Subsidiaries, setting forth in each case in comparative form corresponding
consolidated figures from the preceding annual audit, all in accordance with
Generally Accepted Accounting Principles and certified by independent certified
public accountants of recognized national standing selected by the Company and
all in a form submitted by the Company to its shareholders.
          5.1.3. Stockholder and Governmental Reports. Promptly upon
transmission thereof, copies of all such financial statements, proxy statements,
notices and reports as it shall send to its stockholders and of all registration
statements (without exhibits) and all reports which it files with the Securities
and Exchange Commission or any governmental body or agency succeeding to the
functions of the Securities and Exchange Commission.
     Notwithstanding the foregoing or anything to the contrary set forth herein,
the Company shall be deemed to have delivered the items described in Sections
5.1.1, 5.1.2 and 5.1.3 to the Administrative Agent and the Banks if the
applicable item has been filed with the Securities and Exchange Commission or
other applicable governmental authority and is freely and readily available
without charge to the Administrative Agent and the Banks on the website of the
Securities and Exchange Commission or such other applicable governmental
authority, or such item has been made freely and readily available without
charge to the Administrative Agent and the Banks on the Company’s website
www.conagrafoods.com, and the delivery date therefor shall be deemed to be the
first day on which the applicable item is available to the

39



--------------------------------------------------------------------------------



 



Administrative Agent and the Banks on one of such web pages; provided, further,
that the Company will promptly notify the Administrative Agent (who shall use
reasonable efforts to notify the Banks) of each posting to such sites upon the
occurrence thereof.
               5.2. Officer’s Certificate. Together with each delivery of
financial statements required by Section 5.1.1 and 5.1.2 above, the Company will
deliver to the Administrative Agent for distribution to each of the Banks an
Officer’s Certificate setting forth the calculations necessary to determine
compliance with Sections 6.1 and 6.3 of this Agreement and stating that there
exists no Event of Default or Potential Default or, if any such Event of Default
or Potential Default exists, specifying the nature thereof, the period of
existence thereof and what action the Company has taken or proposes to take with
respect thereto. The Company also covenants that forthwith upon any Authorized
Officer obtaining knowledge of an Event of Default or Potential Default under
this Agreement, it will deliver to any Bank that has any Loan or any Commitment
outstanding an Officer’s Certificate specifying the nature thereof, the period
of existence thereof, and what action the Company has taken or proposes to take
with respect thereto. Where the financial statements required by Section 5.1.1
or 5.1.2 above are necessary to determine whether all covenants herein have been
complied with, or whether an Event of Default has occurred, the most recent
financial statements referred to in Section 5.1.1 and 5.1.2 above, shall be used
to make such determination.
               5.3. Sale and Lease-Back. If a “Sale and Lease-Back Transaction”
(as defined in Section 3.7 of the Indenture) occurs that (i) results in net
proceeds to the Company or a Subsidiary in excess of $50,000,000, and
(ii) requires the retirement by the Company of debt pursuant to Section 3.7(c)
of the Indenture, then the Company shall, within 90 days following the effective
date of such Sale and Lease-Back Transaction, offer to the Banks to use the net
proceeds of such Sale and Lease-Back Transaction to prepay, without premium, an
amount of the principal amount of the Loans of the Banks (on a Pro Rata basis).
Such amount shall be based on a fraction, the numerator of which would be the
principal amount of Loans then outstanding and the denominator of which would be
the principal amount outstanding of all funded debt for which the Company is
required by the terms thereof to make similar offers. Such offer would be
terminated if not accepted in writing within 5 Business Days following the date
of such offer. For purposes of this Section, the applicable provisions of the
Indenture shall be deemed incorporated herein mutatis mutandis without the
effect of any amendment, waiver or termination of the Indenture.
6. NEGATIVE COVENANTS.
          The Company covenants, so long as any Bank or any Issuing Bank shall
have any Commitment, Letters of Credit or Loan outstanding, or any unreimbursed
LC Disbursements, as follows:
               6.1. Funded Debt. The Company will not permit Consolidated Funded
Debt to exceed 65% of Consolidated Capital Base.
               6.2. Consolidation, Merger, Sale or Conveyance. The Company will
not merge or consolidate with any other corporation or sell or convey (including
by way of lease) all or substantially all of its assets to any Person, unless
(i) either the Company shall be the

40



--------------------------------------------------------------------------------



 



continuing corporation or the successor corporation, or the continuing or
successor corporation, or the Person which acquires by sale or conveyance
substantially all the assets of the Company (if other than the Company) shall be
a corporation or entity organized under the laws of the United States of America
or any State thereof and shall expressly assume the due and punctual payment of
the principal of and interest on the Loans and the due and punctual performance
and observance of all of the covenants and conditions of this Agreement to be
performed or observed by the Company, by written instrument executed and
delivered to the Banks by such corporation or entity, and (ii) immediately after
such merger or consolidation, or such sale or conveyance, no Potential Default
or Event of Default shall exist and be continuing. In case of any such
consolidation, merger, sale or conveyance, and following such an assumption by
the successor corporation, such successor corporation shall succeed to and be
substituted for the Company, with the same effect as if it had been named
herein. In the event of any such sale or conveyance (other than a conveyance by
way of lease) the Company or any successor corporation which shall theretofore
have become such in the manner described in this Section shall be discharged
from all obligations and covenants under this Agreement and the Notes and may be
liquidated and dissolved. If a successor corporation has been substituted for
the Company or another corporation and has assumed payment of the Loans and
performance and observance of the covenants of this Agreement in accordance with
this Section 6.2, the Company or other corporation previously obligated under
the Agreement and the Notes shall be discharged from all obligations and
covenants under this Agreement and the Notes and may be liquidated and
dissolved.
               6.3. Fixed Charge Coverage. The Company and its Subsidiaries will
maintain, on a consolidated basis, a ratio of (i) Profit Before Taxes and
Extraordinary Items plus Fixed Charges plus amortization of intangible assets
minus equity in earnings of Affiliates to (ii) Fixed Charges greater than 1.75
to 1.0 on a four-quarter rolling basis calculated at each quarter end.
               6.4. Liens. The Company will perform, comply with and observe for
the benefit of the Banks its agreements in Section 3.6 of the Indenture. For
purposes hereof, the provisions of said Section 3.6 of the Indenture, together
with related definitions and ancillary provisions, are hereby incorporated
herein by reference, mutatis mutandis, and shall be deemed to continue in effect
for the benefit of the Banks (as if they held Securities under the Indenture) as
in effect on the date hereof, whether or not said provisions otherwise remain in
effect or are modified or terminated; provided that for purposes of this
incorporation by reference, each reference in said Section to “Securities” shall
be deemed to include the Notes issued hereunder, and if the Company is required
by said Section 3.6 to equally and ratably secure the Securities, the Company
shall cause the Notes and the Obligations to be secured by Liens equally and
ratably with the Securities (without implying in any way that the Notes are
securities for purposes of state or federal securities laws) and any and all
other obligations and indebtedness secured by such Liens.
7. EVENTS OF DEFAULT AND REMEDIES.
               7.1. Events of Default. For purposes of this Agreement, each of
the following events shall be Events of Default:

41



--------------------------------------------------------------------------------



 



          7.1.1. Failure to Pay Principal of Notes. The Company defaults in the
payment of any principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement when the same shall become due, either by the terms
thereof or otherwise as herein provided.
          7.1.2. Failure to Pay Interest on Notes or Fees. The Company defaults
in the payment of any interest on any Loan or any fees hereunder for more than
10 Business Days after the date due.
          7.1.3. Default Under Other Obligations. The Company or any Subsidiary
defaults under any agreement or indenture pursuant to which the Company or any
Subsidiary has borrowed more than $35,000,000 in principal amount (or has sold
notes the aggregate principal amount of which exceeds $35,000,000) and such
default has not been cured within any period of grace provided with respect
thereto, provided, however, the Company may exclude from the operation of this
Section 7.1.3 one or more Subsidiaries so long as the Company’s equity
investment in such excluded Subsidiaries is less than 20% of the Company’s
consolidated assets.
          7.1.4. Breach of Representation. Any representation or warranty made
by the Company herein or in any writing furnished pursuant to this Agreement
shall be false in any material respect on the date as of which it was made.
          7.1.5. Failure to Perform Negative Covenants. The Company defaults in
the performance or observance of any agreement contained in Section 6 and such
default shall not have been remedied within 30 days after an Authorized Officer
obtained knowledge of such default.
          7.1.6. Failure to Perform Other Terms and Conditions. The Company
defaults in the performance or observance of any other agreement, covenant, term
or condition contained herein and such default shall not have been remedied
within 30 days after written notice thereof shall have been received by the
Company from any of the Banks.
          7.1.7. Assignment For Benefit of Creditors and Insolvency. The Company
or any Material Subsidiary makes an assignment for the benefit of creditors, or
admits in writing its inability to pay its debts as they become due, or is
unable generally to pay its debts or is adjudicated bankrupt or insolvent.
          7.1.8. Order for Relief. Any order for relief, judgment or decree is
entered in any proceeding described in Section 7.1.9 in respect of the Company
or any Material Subsidiary.
          7.1.9. Voluntary Receiver or Bankruptcy. The Company or any Material
Subsidiary petitions or applies to any tribunal for the appointment of a
trustee, receiver or liquidator of the Company or any Material Subsidiary, or of
any substantial part of the assets of the Company or any Material Subsidiary, or
commences any proceedings (other than proceedings for the voluntary liquidation
and dissolution of a Material Subsidiary) relating to the Company or any
Material Subsidiary under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or law of any jurisdiction,
whether now or hereafter in effect.

42



--------------------------------------------------------------------------------



 



          7.1.10. Involuntary Receiver or Bankruptcy. Any petition or
application described in Section 7.1.9 is filed, or any proceedings described in
Section 7.1.9 are commenced, against the Company or any Material Subsidiary, and
the Company or any Material Subsidiary by any act indicates its approval
thereof, consent thereto, or acquiescence therein, or an order, judgment or
decree is entered appointing any such trustee, receiver or liquidator, or
approving the petition in any such proceedings, and such order, judgment or
decree remains in effect and unstayed for more than 60 consecutive days.
          7.1.11. Involuntary Order for Relief. Any order for relief, judgment
or decree is entered in any proceedings against the Company or any Material
Subsidiary decreeing the dissolution, winding-up or liquidation of the Company
or any Material Subsidiary and such order, judgment or decree is unstayed and in
effect for more than 60 consecutive days.
          7.1.12. Unsatisfied Judgment. A final judgment or judgments for the
payment of money aggregating in excess of $35,000,000 (excluding amounts covered
by insurance to the extent the relevant insurer has not denied coverage thereof)
is or are outstanding against the Company or any Material Subsidiary and any one
of such judgments has been outstanding for more than 30 days from the date of
its entry and has not been discharged in full or stayed.
               7.2. Rights and Duties After Default.
          7.2.1. Acceleration. If any Event of Default occurs and is continuing,
then, if the Required Banks so elect (which election shall be held in a manner
determined by the Administrative Agent and communicated by the Administrative
Agent to the Banks), the Banks’ Commitments to make Loans under this Agreement
shall terminate and no further Letters of Credit shall be issued hereunder, and,
upon the election of the Required Banks, the Loans and all interest, fees and
other amounts payable under this Agreement or the Notes shall immediately become
due and payable without presentment, demand, protest or notice of any kind, all
of which are hereby expressly waived; provided, however, that upon the
occurrence of an Event of Default under Section 7.1.7, 7.1.8, 7.1.9, 7.1.10 or
7.1.11, the Commitments shall automatically terminate and the Loans and all
interest, fees and other amounts payable under the Agreement or the Notes shall
become immediately due and payable without declaration or notice to the Company.
          7.2.2. Interest Rate After Acceleration. After any acceleration of any
Loan or Loans pursuant to Section 7.2.1, the Company agrees to pay, without
duplication and notwithstanding anything in any Loan Document to the contrary,
interest on such accelerated Loan or Loans and all unreimbursed LC Exposure at a
per annum rate, in each case, equal to the Alternate Base Rate (calculated with
an Applicable Margin at Pricing Level V) plus one percent (1%), changing when
and as the Alternate Base Rate changes.
8. WAIVERS, AMENDMENTS AND REMEDIES.
               8.1. Waivers and Remedies. No delay or omission of the
Administrative Agent, any Issuing Bank, the Required Banks, or any Bank to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Event of Default or an acquiescence therein, and
any single or partial exercise of any such right shall not preclude other

43



--------------------------------------------------------------------------------



 



or further exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Required Banks or, if
required under Section 8.2, all of the Banks, and then only to the extent in
such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Banks until the Obligations have been paid in full.
               8.2. Amendments. With the consent in writing of Required Banks,
the Administrative Agent and the Company may, subject to the provisions of this
Section 8, from time to time enter into agreements supplemental hereto for the
purpose of adding any provisions to this Agreement or changing in any manner the
rights of the Banks or the Company hereunder or waive any Event of Default
hereunder; provided, however, that no such supplemental agreement shall
(i) extend the Termination Date or the final scheduled maturity of any Loan or
reduce the principal amount of any Loan or LC Disbursement, or reduce any fees
or reduce the rate or extend the scheduled time of payment of interest thereon,
without the consent of all Banks (except for extensions in accordance with
Section 2.18 and except that any of the foregoing with respect to a Bid Note
shall only require the consent of the holder of such Note); provided, that
(subject to the foregoing parenthetical) none of the foregoing may be amended or
modified with respect to a Defaulting Lender without the consent of such
Defaulting Lender, (ii) change the standard of “greater than 50%” specified in
the definition of Required Banks without the consent of all Banks other than
Defaulting Lenders, (iii) increase the amount or extend the term of the
Commitment of any Bank without the consent of that Bank (including a Defaulting
Lender), (iv) change or amend this Section 8.2 without the consent of all Banks
(including a Defaulting Lender) or (v) amend Section 2.24 without the consent of
the Administrative Agent, the Company and the Required Banks. No agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Banks without the prior written consent of the
Administrative Agent or JPMCB, in its capacity as the Issuing Bank, as the case
may be (it being understood that any change to Section 2.24 shall require the
consent of the Administrative Agent and JPMCB, in its capacity as the Issuing
Bank). Notwithstanding anything to the contrary in this Section, if the
Administrative Agent and the Company shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Company shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Banks
within five (5) Business Days following receipt of notice thereof.
9. CONDITIONS PRECEDENT TO CLOSING.
               9.1. The closing shall be deemed to be held at the office of the
Administrative Agent in Chicago, Illinois, and on the date of execution of this
Agreement, the Company shall deliver to the Administrative Agent for the benefit
of the Issuing Banks and the Banks:

  (i)   an executed copy of this Agreement;

44



--------------------------------------------------------------------------------



 



  (ii)   a certificate signed by any Authorized Officer or Secretary or
Assistant Secretary of the Company stating that as of such closing date no Event
of Default or Potential Default shall exist and that the representations and
warranties contained in Article 4 are true and correct on such closing date;

  (iii)   copies of the Certificate of Incorporation of the Company, together
with all amendments, certified by any Authorized Officer or the Secretary or
Assistant Secretary of the Company, and a certificate of good standing,
certified on or within ten days prior to the date hereof by the Secretary of
State of Delaware;

  (iv)   copies, certified by any Authorized Officer or the Secretary or
Assistant Secretary of the Company, of its By-Laws and its Board of Directors’
Resolutions, authorizing the execution, delivery and performance of the Loan
Documents;

  (v)   an incumbency certificate, executed by any Authorized Officer or the
Secretary or Assistant Secretary of the Company, which shall identify by name
and title and bear the signature of the officers of the Company authorized to
sign the Loan Documents and to sign any other documents, letters of credit,
reports and notices in connection with this Agreement and to make borrowings
hereunder (on which the Issuing Banks and the Banks shall be entitled to rely
until informed of any change in writing by the Company);

  (vi)   a written opinion of the Company’s counsel, Jones Day, addressed to the
Administrative Agent, each Issuing Bank and the Banks, in the form of Exhibit D;

  (vii)   Syndicated Notes for those Banks that have requested Syndicated Notes
at least two Business Days prior to the date hereof;

  (viii)   satisfactory evidence that those fees invoiced by and due to the
Administrative Agent and the Banks on the date the Company executes this
Agreement have been paid in full or shall be paid substantially concurrently
with closing; and

  (ix)   satisfactory evidence that the Prior Agreement shall have been
terminated and cancelled and any and all accrued and unpaid principal, interest,
fees and expenses due and payable under the terms of the Prior Agreement or any
other agreement, document or instrument executed in connection therewith have
been paid in full or shall be paid substantially concurrently with closing.

          9.2. The Banks shall not be required to make Loans and the Issuing
Banks shall not be required to issue, amend, renew or extend Letters of Credit
under this Agreement unless on each Loan Closing Date (i) no Event of Default or
Potential Default shall exist and (ii) the representations and warranties
contained in Sections 4.1, 4.2, 4.3, 4.4.1, 4.5, 4.8, 4.9, 4.10 and

45



--------------------------------------------------------------------------------



 



4.11 shall be true and correct in all material respects as of such Loan Closing
Date (except with respect to those representations and warranties made as of a
specific date, which representations and warranties shall be true and correct in
all material respects as of such date). On each Loan Closing Date with respect
to a Bid Absolute Rate Loan, the Company shall deliver to the Administrative
Agent, for the account of the relevant Bank, a duly executed and completed Bid
Note if requested.
          9.3. On the date of (i) each extension pursuant to Section 2.18 hereof
or (ii) the date of each increase in Commitments pursuant to Section 2.23
hereof, the Company shall deliver to the Administrative Agent for the benefit of
the Issuing Banks and the Banks a certificate, signed by an Authorized Officer,
stating that as of such date no Event of Default exists and, in the case of each
extension pursuant to Section 2.18, that the representations and warranties
contained in Section 4 are true and correct in all material respects on such
date as if made on such date, except that the financial statements referred to
in Section 4.4 shall be deemed to be the audited consolidated financial
statements of the Company and its Subsidiaries most recently delivered to the
Banks, and except with respect to those representations and warranties made as
of a specific date, which representations and warranties shall be true and
correct in all material respects as of such date).
10. GENERAL PROVISIONS.
               10.1. Benefit of Agreement. Each Bank will accept its Notes as
evidence of Loans made in the ordinary course of its commercial banking
business. The terms and provisions of this Agreement and the Notes shall be
binding upon and inure to the benefit of the Company, the Administrative Agent,
any Issuing Bank and the Banks and their respective successors and assigns
(including any Affiliate of a Issuing Bank that issues any Letter of Credit),
except (a) the Company may not, except as permitted under Section 6.2, assign
its rights or obligations hereunder or under the Notes without the prior consent
of all Banks (including Defaulting Lenders) and (b) a Bank may not assign its
rights or obligations hereunder or under the Notes or sell or grant any interest
or participation herein, in the Commitments or any Loan except as follows:
          10.1.1. Assignments.
     (a) Any Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time assign to one or more banks or other entities
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be substantially in the form of Exhibit L or in
such other form as may be agreed to by the parties thereto and approved by the
Administrative Agent. The consent of the Company shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Bank,
an Affiliate thereof or an Approved Fund; provided, however, that (i) if an
Event of Default has occurred and is continuing, the consent of the Company
shall not be required and (ii) the Company shall be deemed to have consented to
an assignment if it has not objected thereto in writing within ten days after
notice thereof to it as required by Section 13.1 and to ConAgra Foods, Inc., One
ConAgra Drive, Omaha, NE 68012, attention: General Counsel (facsimile no.
(402) 639-2833). The consent of the Administrative Agent shall be required prior
to any

46



--------------------------------------------------------------------------------



 



assignment becoming effective; provided that no consent of the Administrative
Agent shall be required for an assignment from a Bank to an Affiliate, or an
Approved Fund, of such Bank. The consent of the Issuing Bank, shall be required
prior to any assignment becoming effective; provided that no consent of the
Issuing Banks shall be required for an assignment of all or any portion of a Bid
Absolute Rate Loan. Any required consent shall not be unreasonably withheld,
conditioned or delayed. Each such assignment shall be in an amount not less than
the lesser of (i) $5,000,000 unless otherwise agreed by the Company and the
Administrative Agent or (ii) the remaining amount of the assigning Bank’s
Commitment (calculated as at the date of such assignment); provided, that any
assignment by a Bank to an Affiliate of such Bank or an Approved Fund thereof
may be made in any lesser amount; provided, further, that such Bank shall give
prompt notice to the Company following such an assignment to the applicable
Affiliate or Approved Fund.
     (b) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each assignment
delivered to it and a register for the recordation of the names and addresses of
each Bank and each Purchaser, and the Commitment of, or principal amount of, and
any interest on, the Loans and LC Disbursements owing to, each Bank or Purchaser
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Company, the
Administrative Agent, the Issuing Banks, the Banks and any Purchasers may treat
each Person whose name is recorded on this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company at
any reasonable time and from time to time upon reasonable prior notice. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 10.1.1(b).
          10.1.2. [Intentionally Omitted].
          10.1.3. Effect of Assignments. Upon the effectiveness of any
assignment pursuant to Section 10.1.1 hereof, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned, shall have the rights
and obligations of a Bank under this Agreement, and the assigning Bank shall, to
the extent of the interest assigned, be released from its obligations (other
than pursuant to Section 2.12) under this Agreement.
          10.1.4. Participations.
     (a) Any Bank may, without the consent of the Company, any Issuing Bank or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Bank’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Bank’s obligations under this
Agreement shall remain unchanged, (B) such Bank shall remain solely responsible
to the other parties hereto for the performance of such obligations and (C) the
Company, the Issuing Banks, the Administrative Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Bank sells such a participation shall provide that such Bank
shall retain the sole right to enforce this Agreement and to

47



--------------------------------------------------------------------------------



 



approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 8.2 that affects such
Participant. Subject to paragraph (b) of this Section, the Company agrees that
each Participant shall be entitled to the benefits of Sections 2.11, 2.12 and
2.13 to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 10.1.1. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12 as though it
were a Bank.
     (b) A Participant shall not be entitled to receive any greater payment
under Section 2.12 or 2.13 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.12 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 2.12 as though it were a Bank (it being understood that the
documentation required under Section 2.12.1 shall be delivered to the
participating Bank).
     (c) Each Bank that sells a participation, acting solely for this purpose as
an agent of the Company, shall maintain at one of its offices a register for the
recordation of the names and addresses of each Participant and the principal
amounts of, and stated interest on, each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register to the Company, the Administrative Agent or any other
Person (including the identity of any Participant or any information relating to
a Participant’s interest in the Commitments, Loans, Letters of Credit or other
obligations) except to the extent that disclosure is necessary to establish that
such Commitments, Loans or other obligations are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Bank may treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.
          10.1.5. General Restrictions. Notwithstanding the foregoing, (i) all
assignments permitted hereunder shall be effected pursuant to forms of
assignment agreements as may be approved by the Administrative Agent in its
reasonable discretion; (ii) any such assignment pursuant to this Section will
become effective five Business Days after the Administrative Agent’s receipt of
a written notice of such assignment from the assigning Bank and the assignee
Bank and a processing and recordation fee of $3,500 from the assigning Bank;
(iii) no Bank shall effect any assignment or participation that may require the
Company to file a registration statement with the Securities and Exchange
Commission or apply to qualify the Loans or Commitments of that Bank or other
Obligations owed to that Bank under blue sky law of any state; and (iv) no Bank
shall, as between Company and that Bank, be relieved of any of its obligations
hereunder as a result of any granting of participations in all or any part of
the Loans or participations therein, or Commitments of that Bank or other
obligations owed to such Bank.

48



--------------------------------------------------------------------------------



 



          10.1.6. Federal Reserve Bank. Notwithstanding anything herein to the
contrary, any Bank may at any time without the consent of the Company or the
Administrative Agent and without restrictions as to amount or otherwise, pledge
and assign as collateral all or any portion of its rights under this Agreement,
any Note or any Loan to a Federal Reserve Bank, provided that no such pledge or
assignment shall release the transferor Bank from its obligations hereunder.
               10.2. Survival of Representations. All representations and
warranties of the Company contained in this Agreement shall survive delivery of
the Notes, the issuance of any Letters of Credit and the making of the Loans
herein contemplated.
               10.3. Governmental Regulation. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any Bank
shall be obligated to extend credit to the Company in an amount in violation of
any limitation or prohibition provided by any applicable statute or regulation.
               10.4. Taxes. Any stamp, court, documentary, intangible,
recording, filing or similar excise or property taxes payable or ruled payable
by Federal, State, local or foreign authority that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, the Loan Documents shall be paid by the
Company, together with interest and penalties, if any.
               10.5. Choice of Law; Jurisdiction. The Loan Documents shall be
construed in accordance with and governed by the laws of the State of New York.
Each party hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of any U.S. Federal or New York state court sitting in New York
County, New York in any action or proceeding arising out of or relating to any
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final non-appealable judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
               10.6. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
               10.7. Entire Agreement. The Loan Documents embody the entire
agreement and understanding between the Company and the Banks and supersede all
prior agreements and understandings between the Company and the Banks relating
to the subject matter hereof.
               10.8. Several Obligations. The respective obligations of the
Banks hereunder are several and not joint, and no Bank shall be the partner or
agent of any other (except to the extent to which the Administrative Agent is
authorized to act as such). The failure of any Bank to perform any of its
obligations hereunder shall not relieve any other Bank from any of its
obligations hereunder.

49



--------------------------------------------------------------------------------



 



               10.9. Expenses. The Company shall reimburse the Administrative
Agent, the Issuing Banks and the Banks for any and all reasonable invoiced costs
and out-of-pocket expenses paid or incurred by the Administrative Agent, the
Issuing Banks or the Banks in connection with the collection and enforcement
(including reasonable and invoiced attorneys fees for the counsel for the
Administrative Agent and one additional counsel for all the Issuing Banks and
Banks other than the Administrative Agent in light of actual or potential
conflicts of interest or the availability of different claims or defenses for
the Administrative Agent, any Issuing Bank or any Bank) of the Loan Documents.
The obligations of the Company under this Section 10.9 shall survive the
termination of this Agreement.
               10.10. [Intentionally Omitted].
               10.11. Severability. The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.
               10.12. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations and calculations hereunder shall be made on a consolidated basis
for the Company and its Subsidiaries in accordance with Generally Accepted
Accounting Principles.
               10.13. Confidentiality. Each Credit Party agrees to hold any
information which it may receive from the Company or its representatives
pursuant to this Agreement in confidence, except for disclosure as required
(i) to its Affiliates and to other Banks and their respective Affiliates (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (ii) to legal counsel, accountants, and other
professional advisors to such Credit Party (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (iii) to
regulatory officials having jurisdiction over such Person to the extent
requested thereby, (iv) to any Person as required by law, regulation, or legal
process, (v) to any Person in connection with any legal proceeding to which such
Bank is a party, (vi) to such Bank’s or such Issuing Bank’s direct or indirect
contractual counterparties in swap agreements relating to the Company or its
obligations or to legal counsel, accountants and other professional advisors to
such counterparties; provided that each counterparty agrees to be bound (with
the Company an express third party beneficiary) by the confidentiality
provisions of this Section 10.13, (vii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the
transactions evidenced hereby, (viii) to any Person with the consent of the
Company, (ix) to any credit insurance provider relating to the Company and its
Obligations under this Agreement, provided that such credit insurance provider
agrees to be bound (with the Company an express third party beneficiary) by the
confidentiality provisions of this Section 10.13, (x) to self regulatory
officials having authority over such Person to the extent requested thereby, and
(xi) to the extent such information becomes publicly available other than as a
result of a breach of this Section 10.13. The Company authorizes each Bank to
disclose to any assignee or participant described in Section 10.1 or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee

50



--------------------------------------------------------------------------------



 



any and all information in such Bank’s possession concerning the
creditworthiness of the Company and its Subsidiaries; provided that each
Transferee and prospective Transferee agrees to be bound (with the Company an
express third party beneficiary) by the confidentiality provisions of this
Section 10.13.
               10.14. USA PATRIOT Act. Each Bank that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Company that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Bank to
identify the Company in accordance with the Act.
               10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
11. THE AGENTS.
               11.1. Appointment and Powers. JPMCB is hereby appointed
Administrative Agent hereunder, and each Issuing Bank and each Bank irrevocably
authorizes the Administrative Agent to act as the administrative agent of such
Bank and such Issuing Bank. BofA is hereby appointed Syndication Agent. JPMorgan
and MLPFS are hereby appointed the Arrangers. The Administrative Agent agrees to
act as such upon the express conditions set forth in this Section 11. Except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.
               11.2. Powers. The Administrative Agent shall have and may
exercise such powers hereunder as are specifically delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor the
Syndication Agent shall have any implied duties to the Banks or the Issuing
Banks, or any obligation to the Banks or the Issuing Banks to take any action
hereunder except any action specifically provided by this Agreement to be taken
by the Administrative Agent.
               11.3. General Immunity. None of the Administrative Agent, the
Syndication Agent, the Arrangers, nor any of their respective directors,
officers, agents or employees shall be

51



--------------------------------------------------------------------------------



 



liable to any Issuing Bank, the Banks or any Bank or any Issuing Bank for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith except for its or their own gross negligence or willful misconduct.
               11.4. No Responsibility for Loans, Recitals, Etc. None of the
Administrative Agent, the Syndication Agent, or the Arrangers shall be
responsible to the Issuing Banks or the Banks for any recitals, reports,
statements, warranties or representations herein or any Loans hereunder or be
bound to ascertain or inquire as to the performance or observance of any of the
terms of this Agreement.
               11.5. Right to Indemnity. The Administrative Agent shall have no
liability to the Banks for failing or refusing to take any action hereunder
unless it shall first be indemnified to its satisfaction by the Banks Pro Rata
in accordance with the Commitments against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action except in connection with its gross negligence or willful misconduct.
               11.6. Action on Instructions of Banks. The Administrative Agent
shall have no liability to the Banks or the Issuing Banks for acting, or in
refraining from acting, hereunder in accordance with written instructions signed
by the Required Banks (other than in connection with amendments requiring
consent of all Banks or an affected Bank under Section 8.2), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Banks, all of the Issuing Banks and on all holders of
Notes.
               11.7. Employment of Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks (except as to money or securities received by it or its authorized agents)
for the default or misconduct of any such agents or attorneys-in-fact selected
by it with reasonable care. The Administrative Agent shall be entitled to advice
of counsel concerning all matters pertaining to the agency hereby created and
its duties hereunder.
               11.8. Reliance on Documents; Counsel. The Administrative Agent
shall, absent gross negligence or willful misconduct, be entitled to rely in
good faith upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent.
               11.9. May Treat Payee as Owner. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes hereof
unless and until a written notice of the assignment of transfer thereof shall
have been filed with the Administrative Agent. Any request, authority or consent
of any person, firm or corporation who at the time of making such request or
giving such authority or consent is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.
               11.10. Administrative Agent’s Reimbursement. Each Bank agrees to
reimburse the Administrative Agent in the amount of such Bank’s Pro Rata share
of the Commitments for

52



--------------------------------------------------------------------------------



 



any expenses not reimbursed by the Company for which the Administrative Agent is
entitled to reimbursement by the Company under the Loan Documents and for any
other expenses incurred by the Administrative Agent on behalf of the Banks in
connection with the enforcement of the Loan Documents if such other expenses are
not reimbursed by the Company.
               11.11. Rights as a Bank. With respect to its Commitment, Loans
made by it and Notes issued to it, each of the Administrative Agent and the
Syndication Agent shall have the same rights and powers hereunder as any Bank
and may exercise the same as though it were not the Administrative Agent or the
Syndication Agent, as the case may be, and the term “Bank” or “Banks” shall,
unless the context otherwise indicates, include each such party in its
individual capacity. The Administrative Agent and the Syndication Agent may
accept deposits from, lend money to, and generally engage in any kind of banking
or trust business with the Company as if it were not the Administrative Agent or
Syndication Agent.
               11.12. Bank Credit Decision. Each Issuing Bank and each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Syndication Agent, or the Arrangers or any other Bank
and based on the financial statements referred to in Section 4.4 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Issuing Bank and each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Syndication Agent, or the Arrangers or any other Bank
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
               11.13. Resignation of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Banks, the Issuing Banks and the Company. Upon any such resignation, the
Company shall have the right to appoint a successor Administrative Agent
reasonably satisfactory to the Required Banks. If no such successor
Administrative Agent shall have been so appointed by the Company and shall have
accepted such appointment within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Banks and the Issuing Banks, appoint a successor
Administrative Agent reasonably satisfactory to the Company, which shall be a
bank which has an office in the United States of America with a combined capital
and surplus of at least $500,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 11 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. If at any time
any Bank serving as the Administrative Agent becomes a Defaulting Lender, or an
Affiliate of a Defaulting Lender is serving as the Administrative Agent, and
such Defaulting Lender fails to cure all defaults that caused it to become a
Defaulting Lender, and cease being a Defaulting Lender or an Affiliate of a
Defaulting Lender, within ten Business Days from the date it become a Defaulting
Lender, then the Required Banks may, but shall not be required to, direct the
Administrative Agent to resign as such, and upon the direction

53



--------------------------------------------------------------------------------



 



of the Required Banks, the Administrative Agent shall be required to so resign,
in accordance with this Section 11.13.
               11.14. Syndication Agent, Documentation Agents and
Co-Documentation Agent. None of the Banks identified in this Agreement as
Syndication Agent, as Documentation Agents or as Co-Documentation Agent shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Banks as such. Without limiting the
foregoing, none of such Banks shall have or be deemed to have a fiduciary
relationship with any Bank. Each Bank hereby makes the same acknowledgements
with respect to the applicable Banks in their capacity as Syndication Agent,
Documentation Agent and Co-Documentation Agent as it makes with respect to the
Administrative Agent in this Agreement.
12. SETOFF.
               If the Company becomes insolvent, however evidenced, or any Event
of Default occurs, the Company agrees to recognize, honor and comply with each
Bank’s right of setoff under any applicable law and each Bank with a Loan agrees
that any assets available to such Bank for setoff shall be shared with all the
Banks with an outstanding Loan so that each such Bank receives for offset a
share of such assets equal to the proportion that such Bank’s Loans bear to the
sum of all the then outstanding Loans.
13. NOTICES.
               13.1. Giving Notice. Any notice (except Borrowing Notices and
Rate Selection Notices) required or permitted to be given under this Agreement
may be, and shall be deemed, given when delivered, or three Business Days after
being deposited in the United States mail, postage prepaid, or one Business Day
after transmission, by overnight delivery service, telegraph, telecopy or telex,
in each case to the appropriate office for transmission, charges, prepaid,
addressed to the addresses indicated in each Bank’s administrative
questionnaire, other than for each of the Company, each Issuing Bank and the
Administrative Agent, whose notice information appears on its signature page to
this Agreement. The Company and the Banks may each change the address for
service of notice upon it by a notice in writing to the others.
14. COUNTERPARTS.
               This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Administrative
Agent and the Company on one counterpart and each Bank shall have signed a
counterpart and notified the Administrative Agent by telex, telecopy, telephone
or electronic transmission (to the extent in compliance with Section 13.1) that
it has taken such action.
The remainder of this page is intentionally blank.

54



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

            CONAGRA FOODS, INC.,
as the Company
      By:   /s/ Scott E. Messel         Name:   Scott E. Messel        Title:  
Senior Vice President, Treasurer and
Assistant Corporate Secretary       Address:     One ConAgra Drive     Omaha,
Nebraska 68102    

              Attention:   Scott E. Messel        Telephone No.:   (402)
240-4063       Facsimile No.:   (405) 240-4438       E-mail Address:  
scott.messel@conagrafoods.com   

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an Issuing Bank and as a
Bank
      By:   /s/ Tony Yung         Name:   Tony Yung        Title:   Executive
Director       Address:      383 Madison Avenue       New York, New York 10179  
 

              Attention:   Tony Yung        Telephone No.:   (212) 270-0586    
  Facsimile No.:   (212) 270-6637       E-mail Address:  
tony.yung@jpmorgan.com    

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ William F. Sweeney         Name:   William F. Sweeney       
Title:   Managing Director     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Fik Durmus         Name:   Fik Durmus        Title:   Director 
            By:   /s/ Michael Pearce         Name:   Michael Pearce       
Title:   Managing Director     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC
      By   /s/ Tracy Rahn         Name:   Tracy Rahn        Title:   Director   
 

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Terry Dallas         Name:   Terry Dallas        Title:  
Executive Vice President     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ Edward D. Herko         Name:   Edward D. Herko        Title:  
Director              By:   /s/ Ming K. Chu         Name:   Ming K. Chu       
Title:   Vice President     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK (USA)
      By:   /s/ Robert Gallagher         Name:   Robert Gallagher       
Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Karen Nelsen         Name:   Karen Nelsen        Title:   Vice
President     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:   /s/ Nicole Conjares         Name:   Nicole Conjares        Title:  
Assistant Vice President     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            STATE STREET BANK AND TRUST COMPANY
      By:   /s/ Mary H. Carey         Name:   Mary H. Carey        Title:   Vice
President     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
      By:   /s/ Eugene Dempsey         Name:   Eugene Dempsey        Title:  
Director     

Signature Page to Revolving Credit Agreement
ConAgra Foods, Inc.

 



--------------------------------------------------------------------------------



 



CONAGRA FOODS, INC.
REVOLVING CREDIT AGREEMENT
SCHEDULE 1

          BANK   COMMITMENT  
JPMORGAN CHASE BANK, N.A.
  $ 200,000,000  
BANK OF AMERICA, N.A.
  $ 200,000,000  
BNP PARIBAS
  $ 150,000,000  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
  $ 150,000,000  
THE ROYAL BANK OF SCOTLAND PLC
  $ 150,000,000  
WELLS FARGO BANK, N.A.
  $ 150,000,000  
DEUTSCHE BANK AG NEW YORK BRANCH
  $ 100,000,000  
MIZUHO CORPORATE BANK (USA)
  $ 100,000,000  
U.S. BANK NATIONAL ASSOCIATION
  $ 100,000,000  
BARCLAYS BANK PLC
  $ 50,000,000  
MORGAN STANLEY BANK, N.A.
  $ 50,000,000  
STATE STREET BANK AND TRUST COMPANY
  $ 50,000,000  
THE BANK OF NOVA SCOTIA
  $ 50,000,000    
TOTAL COMMITMENTS
  $ 1,500,000,000  

Sch. 1-1



--------------------------------------------------------------------------------



 



EXHIBIT A
Syndicated Note

      $[____________________]   September 14, 2011

     ConAgra Foods, Inc., a Delaware corporation (“Company”), promises to pay to
the order of [NAME OF BANK] (“Bank”) on or before the Bank’s Termination Date
(as defined in the Agreement hereinafter referred to) for the account of its
Applicable Lending Installation the principal sum of [__________________] and
00/100 Dollars ($[__________________]) or the aggregate unpaid principal amount
of all Syndicated Loans made by the Bank to the Company pursuant to Section 2.1
of the Agreement, whichever is less, in immediately available funds at the
office of the Administrative Agent in Chicago, Illinois, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement.
     The Bank shall, and is hereby authorized to, record on the Schedule of
Loans, Payments of Principal and Extension attached hereto, or to otherwise
record in accordance with customary practice, the date and amount of each
Syndicated Loan, the date and amount of each principal payment and the date to
which payment of this Note has been extended, provided, however, that failure to
do so shall not affect the Company’s obligation to pay amounts due hereunder.
     The Company expressly waives any presentment, demand, protest or notice in
connection with this Note now, or hereafter, required by applicable law.
     This Syndicated Note is one of the Syndicated Notes issued pursuant to the
provisions of the Revolving Credit Agreement, dated as of September 14, 2011,
among the Company, JPMorgan Chase Bank, N.A., individually and as Administrative
Agent, Bank of America, N.A., individually and as Syndication Agent, J.P. Morgan
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith, Incorporated, as
Arrangers, and the Banks named therein, to which Agreement, as it may be amended
from time to time, reference is hereby made for a statement of the terms and
conditions under which this Syndicated Note may be prepaid or its maturity date
extended or accelerated.
     This Syndicated Note shall be construed in accordance with and governed by
the laws of the State of New York.

            CONAGRA FOODS, INC.
      By:           Name:           Title:      

A-1



--------------------------------------------------------------------------------



 



         

SCHEDULE OF LOANS, PAYMENTS OF PRINCIPAL AND EXTENSION

                                                                      Amount of
                                        Principal     Unpaid     Extension of  
          Amount     Interest     Paid or     Principal     Termination    
Notation   Date   of Loan     Period/Rate     Prepaid     Balance     Date    
Made By  
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
Sample Confirmation Letter
Date: __________________
(Administrative Agent’s name and address)
Attention:__________________________

     
Re:
  Revolving Credit Agreement dated as of September 14, 2011 with ConAgra Foods,
Inc. (the “Agreement”).

Ladies and Gentlemen:
          Please accept this letter as confirmation of the conversation
_________________ had with your office today whereby we requested a Syndicated
Loan from you under the Agreement on the following terms:
          Principal Amount:
          Rate Option:
          Interest Rate Quoted:
          Maturity (if Eurodollar Loan):
          Effective Date of Loan:
          We understand that the proceeds of such Syndicated Loan were
[deposited in our demand deposit account no. ________] [transferred to the
following account(s)]:

     
Bank
  Account Number
 
   

            Very truly yours,

ConAgra Foods, Inc.
      By:           [Authorized Officer]           

B-1



--------------------------------------------------------------------------------



 



         

EXHIBIT C
Certificate Pursuant to Section 2.12 of the
ConAgra Foods, Inc.
Revolving Credit Agreement
dated as of September 14, 2011
To: ConAgra Foods, Inc.
Ladies and Gentlemen:
     In connection with the above-referenced facility, we hereby certify that
the undersigned is a corporation (within the meaning of Section 7701(a) (3) of
the United States Internal Revenue Code of 1986) created or organized in or
under the laws of the United States or a state thereof, and having its principal
office located at __________, U.S.A.

                  By:         Title:      

C-1



--------------------------------------------------------------------------------



 



         

EXHIBIT D
Opinion of Counsel
Attached

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Bid Note

      $[____________]   ___________ __, 20__

     ConAgra Foods, Inc., a Delaware corporation (“Company”), promises to pay to
the order of [NAME OF BANK] (“Bank”) on _____________ (which may not be later
than the then effective Termination Date) for the account of its Applicable
Lending Installation the principal sum of [_______________] and 00/100 Dollars
($[______________]) in immediately available funds at the main office of the
Bank in [___________________________], together with interest on the unpaid
principal amount hereof at the rate of [____] percent per annum.
     The Company expressly waives any presentment, demand, protest or notice in
connection with this Note now, or hereafter, required by applicable law.
     This Bid Note is a Bid Note issued pursuant to the provisions of the
Revolving Credit Agreement, dated as of September 14, 2011, among the Company,
JPMorgan Chase Bank, N.A., individually and as Administrative Agent, Bank of
America, N.A., individually and as Syndication Agent, and J.P. Morgan Securities
LLC and Merrill Lynch, Pierce, Fenner & Smith, Incorporated, as Arrangers and
the Banks named therein, to which Agreement, as it may be amended from time to
time, reference is hereby made for a statement of the terms and conditions under
which this Bid Note may be prepaid or its maturity date extended or accelerated.

            CONAGRA FOODS, INC.
      By:           Name:           Title:      

E-1



--------------------------------------------------------------------------------



 



         

EXHIBIT F
Bid Quote

     
To:
  JPMorgan Chase Bank, N.A., as Administrative Agent
 
   
 
  Attn: ______
 
   
Re:
  Bid Quote to ConAgra Foods, Inc. (the “Company”)

     In response to your Invitation For Bid Quotes on behalf of the Company
dated ___, 20__, the undersigned Bank hereby makes the following Bid Quote on
the following terms:

  1.   Name of Quoting Bank:     2.   Person to contact at Quoting Bank:     3.
  Borrowing Date: _______, 20__1     4.   The undersigned Bank hereby offers to
make Bid Absolute Rate Loan(s) in the following principal amounts, for the
following Bid Interest Periods and rates:

                              Bid     Bid     Maximum   Principal   Interest    
Absolute     Minimum   Amount2   Period3     Rate4     (§2.22.4(ii)(c))  
$
                       

     The undersigned Bank understands and agrees that the offer(s) set forth
above, subject to the satisfaction of the applicable conditions set forth in the
Revolving Credit Agreement, dated as of September 14, 2011, with the Company
(the “Agreement”), irrevocably obligates the undersigned Bank to make the Bid
Absolute Rate Loan(s) for which any offer(s) are accepted, in whole or in part,
in accordance with Section 2.22 of the Agreement. Terms used herein and not
otherwise defined herein shall have the meanings set forth for such terms in the
Agreement.
 

1   As specified in the relevant Invitation for Bid Quotes.   2   Principal
amount bid for each Bid Interest Period may not exceed principal amount
requested in the relevant Invitation for Bid Quotes and is subject to further
requirements as described in the Agreement, including without limitation,
Section 2.22.4(ii)(b).   3   As specified in the relevant Invitation for Bid
Quotes.   4   Specify rate of interest per annum (rounded to the nearest 1/100th
of 1%).

F-1



--------------------------------------------------------------------------------



 



            Very truly yours,

[Name of Bank]
      By:           [Authorized Officer]             

Dated: ______________, 20__

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
Bid Quote Request
__________, 20___

     
To:
  JPMorgan Chase Bank, N.A.,
 
  as Administrative Agent
 
   
From:
  ConAgra Foods, Inc.
 
   
Re:
  Revolving Credit Agreement (the “Agreement”), dated as of September 14, 2011,
with ConAgra Foods, Inc.

     ConAgra Foods, Inc., pursuant to Section 2.22.2 of the Agreement, hereby
requests Bid Quotes for the following proposed Bid Absolute Rate Loans:

1.   Borrowing Date: _______, 200_   2.   Principal Amount                    
Bid Interest Period       $

Terms used herein have the meanings assigned to them in the Agreement.

            ConAgra Foods, Inc.
      By:         Its:              

G-1



--------------------------------------------------------------------------------



 



         

EXHIBIT H
Invitation For Bid Quotes

     
To:
  [Name of Bank]
 
   
From:
  JPMorgan Chase Bank, N.A.,
 
  as Administrative Agent
 
   
Re:
  Revolving Credit Agreement (the “Agreement”), dated as of September 14, 2011,
with ConAgra Foods, Inc. (the “Company”)

Pursuant to Section 2.22 of the Agreement, the Administrative Agent is pleased
on behalf of the Company to invite you to submit Bid Quotes to the Company for
the following proposed Bid Absolute Rate Loan(s):

1.   Borrowing Date: _______, 20   2.   Principal Amount                      
Bid Interest Period       $

Please respond to this invitation by no later than [10:00 a.m. New York City
time] on _________, 20. Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth for such terms in the Agreement.

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:         Its:              

H-1



--------------------------------------------------------------------------------



 



         

EXHIBIT I
Request for Extension

      (Administrative Agent’s name and address)   ______________, 20_____

Attention:__________________________
Dear ________________:
     Pursuant to Section 2.18 of the Revolving Credit Agreement dated as of
September 14, 2011 with ConAgra Foods, Inc., (“Agreement”), we request a one
year extension of the Termination Date (as defined in the Agreement) as such
date pertains to each Bank’s Commitment (as each term is defined in the
Agreement). If this extension is accepted by the Required Banks (as defined in
the Agreement), the new Termination Date will be ___________. We acknowledge
that such extension will not otherwise constitute an alteration, amendment or
waiver of any other term, condition or covenant contained in the Agreement.
     Each Bank is also entitled to retroactively accept any previous extension
requests by ConAgra, Foods, Inc. that were rejected by such Bank.
     We hereby authorize and request you to deliver a copy of this Request for
Extension to each Bank.
     To accept our requested extension, or to retroactively accept any previous
extension requests, the Banks must give written notice to you, in the form
attached as Exhibit J to the Agreement, within __ days following your receipt of
this request. Failure by the Banks to give the required notice within such __
day time period will constitute a denial of our request.

            Very truly yours,

CONAGRA FOODS, INC.
      By:           [Authorized Officer]           

I-1



--------------------------------------------------------------------------------



 



         

EXHIBIT J
Acceptance of Request For Extension

      (Administrative Agent’s name and address)   __________________, 20____

Attention:__________________________

     
Re:
  Revolving Credit Agreement dated as of September 14, 2011 with ConAgra Foods,
Inc. (“ConAgra”)

Dear ________________:
     We have received from you a copy of ConAgra’s Request for Extension,
dated___________ 20___, and pursuant to Section 2.18 of the Agreement, we hereby
accept the extension as set forth in ConAgra’s request. [In addition, we
retroactively accept ConAgra’s previous Request for Extension dated
________________ 20_.] As a result of such extension the new Termination Date
will be ___________.
     We hereby authorize and request you to deliver a copy of this Acceptance of
Request for Extension to ConAgra.
     We have made a notation of this extension on the Schedule of Loans,
Payments of Principal and Extension attached to our Syndicated Note(s).

            Very truly yours,

[The Bank]
      By:           [Name and Title]           

J-1



--------------------------------------------------------------------------------



 



         

EXHIBIT K
Consent to Additional or Increasing Bank
ConAgra Foods, Inc.
One ConAgra Drive
Omaha, Nebraska 68102
Attention:      Treasurer
Ladies and Gentlemen:
     We desire to [participate as a “Bank”] [increase our Commitment as a Bank]
in that certain Revolving Credit Agreement dated as of September 14, 2011, (the
“Agreement”). To effectuate such participation, we agree as follows:
     1. Definitions. All capitalized terms used in this letter shall have the
meanings set forth in the Agreement, except as otherwise defined herein.
     [2. Effective Date. Subject to the conditions contained in this letter, by
execution and delivery to the Company of this letter, _________________ (“New
Bank”) shall, effective______________ 20___, (“Effective Date”), become a Bank
pursuant to the Agreement. New Bank acknowledges and agrees that it shall have
all rights, duties and obligations of a Bank as set forth in the Agreement as if
New Bank was a signatory to the Agreement as of the Effective Date.
     3. Commitment and Notices. New Bank’s Commitment shall be $___________ and
New Bank’s address for purposes of its administrative questionnaire delivered in
connection with the Credit Agreement shall be as follows:
          Fax Number:_________________________
          Contact Person:________________________
          Telephone Number:___________________]
     [2. Increased Commitment. Subject to the conditions contained in this
letter, by execution and delivery to the Company of this letter, __________
(“Increase Bank”) shall, effective __________ have a Commitment of $__________
under the Agreement.]
     4[3]. Enforcement. [New Bank/Increase Bank] acknowledges that it has
executed and delivered this letter for the benefit of the Company, the Banks,
and the Administrative Agent and that the terms and provisions hereof shall
inure to the benefit of each such Person.

K-1



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the acceptance set
forth below.

            Yours very truly,

[NEW BANK]
      By:           Name:           Title:        

     
cc:
  JPMorgan Chase Bank, N.A. as Administrative Agent, [ADDRESS]
 
  Attn: [__________]
 
   
 
  Bank of America, N.A., as Syndication Agent, [ADDRESS]
 
  Attn: [__________]

AGREED AND ACCEPTED this ____ day of _______________________, 20___________
CONAGRA FOODS, INC.

              By:         Name:         Title:      

K-2



--------------------------------------------------------------------------------



 



         

EXHIBIT L
Form of Assignment Agreement
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Bank) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:        
 
                    [and is an Affiliate/Approved Fund of [identify Bank]]1
 
            3.   Company:   ConAgra Foods, Inc.
 
            4.   Administrative Agent:   JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

 

1   Select as/if applicable.

L-1



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   The $1,500,000,000 Revolving Credit Agreement dated as of
September 14, 2011 among ConAgra Foods, Inc., the Banks parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of     Amount of     Percentage
Assigned       Commitment/Loans     Commitment/     of       for all Banks    
Loans Assigned     Commitment/Loans2  
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Name:           Title:        

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Banks thereunder.

L-2



--------------------------------------------------------------------------------



 



Consented to and Accepted:

          JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
    By:         Name:         Title:        

          [Consented to:


JPMORGAN CHASE BANK, N.A., as an Issuing Bank
    By         Name:         Title:        

Consented to:
[______________], as an Issuing Bank

              By         Name:         Title:   ]3     

[Consented to:]4
CONAGRA FOODS, INC.

              By:         Name:         Title:        

 

3   To be added only if the consent of the Issuing Banks is required by the
terms of the Credit Agreement.   4   To be added only if the consent of the
Company is required by the terms of the Credit Agreement.

L-3



--------------------------------------------------------------------------------



 



Annex 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Bank, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 4.4 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is a Non-U.S. Bank,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the

Annex 1-1



--------------------------------------------------------------------------------



 



Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

Annex 1-2